Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 1 of 52




                  Exhibit C
                        Handbook
   Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 2 of 52




                    2020-2021
                 20220202021
Democracy Prep at the Agassi 21
                                              Democracy Prep Public Schools
                                              1767 Park Avenue, 5th Floor
                                              New York, NY 10035

Campus                                        Democracy Prep at the Agassi
                                              Campus
                                              1201 West Lake Mead Boulevard
                                              Las Vegas, NV 89106

                                              www.democracyprep.org

                                              For information about
                                              the Democracy Prep
                                              Public Schools, please email:
                                              DPPS_info@democracyprep.org

                                                                              1
            Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 3 of 52



                                                   TABLE OF CONTENTS

MESSAGE TO OUR FAMILIES ......................................................................................................... 3

OUR SCHOOLS ................................................................................................................................... 3

OUR MISSION, VISION, AND CORE VALUES .............................................................................. 3

TEAM AND FAMILY RESPONSIBILITY CODE ............................................................................ 5

BASIC OPERATIONAL EXPECTATIONS AT OUR SCHOOLS ................................................... 7

SCHOLAR EXPECTATIONS AND RIGHTS ................................................................................. 13

HEALTH POLICIES AND ATTENDANCE IMPLICATIONS .................................................... 19

SCHOLAR LIFE ................................................................................................................................ 21

FAMILY ENGAGEMENT ................................................................................................................ 27

DREAM PRIVILEGES ...................................................................................................................... 31

CODE OF CONDUCT ...................................................................................................................... 32

PROCEDURES FOR DISCIPLINARY VIOLATIONS ................................................................... 36

VISITING OUR SCHOOLS .............................................................................................................. 39

MISCELLANEOUS POLICIES AND PROCEDURES................................................................... 40

APPENDIX A: SCHOLAR UNIFORM ............................................................................................ 44

APPENDIX B: SAMPLE SCHEDULE ............................................................................................. 46

APPENDIX C: DISCIPLINARY UPDATES………………………………………………………....51

COMMITMENT TO EXCELLENCE ............................................................................................. 51




                                                                                                                                               2
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 4 of 52


                                 MESSAGE TO OUR FAMILIES
Welcome to the Democracy Prep Public Schools family!

As is the case with any family, the DPPS network needs a set of rules and guidelines to help us understand
and get along with each other. The purpose of this Handbook is to ensure we have consistent expectations
across our schools. The network Handbook may not answer all of your questions, but it should provide
examples of Democracy Prep’s mission, procedures, expectations and guiding principles.

This Handbook replaces any prior years’ Handbooks, including those for other Democracy Prep high
schools. As Democracy Prep always seeks to improve, we reserve the right to amend, modify or change the
provisions of this Handbook. We will of course provide all scholars and families notice of any significant
changes in the policies reflected in the following pages.

Please note that where we refer to “parents” in this Handbook, that term is meant to include both parents
and legal guardians even where we do not specifically refer to guardians.

                                            OUR SCHOOLS
Democracy Prep Charter School                              Democracy Prep at the Agassi Campus
Grades 6-8:  2230 Fifth Avenue                             Grades K-12:    1201 West Lake Mead Boulevard
             New York, NY 10037                                            Las Vegas, NV 89106

Grades 9-12:   222 West 134th Street                       Freedom Prep Charter School
               New York, NY 10030                          Grades K-12:    1000 Atlantic Avenue
                                                                           Camden, NJ 08104
Democracy Prep Harlem Charter School
Grades K-5:  2005 Madison Avenue                           Democracy Prep at the Stewart Campus
             New York, NY 10035                            Grades Pre-K-7:  1950 Rigsby Ave.
                                                                            San Antonio, TX 78210
Grades 6-8:    207 West 133rd Street
               New York, NY 10030                          Bronx Prep Charter School
                                                           Grades 6-12:      3872 3rd Avenue
Grades 9-12:   212 West 120th Street                                         Bronx, NY 10457
               New York, NY 10027
                                                           Harlem Prep Charter School
Democracy Prep Endurance Charter School                    Grades K-5 & 9-12: 240 East 123rd Street
Grades 6-8:  250 West 127th Street                                            New York, NY 10035
             New York, NY 10027
                                                           Grades 6-8:         232 East 103rd Street
Grades 9-12:   240 East 123rd Street                                           New York, NY 10029
               New York, NY 10035
                                                           Democracy Prep Baton Rouge Charter School
                                                           Grades K-8      4055 Prescott Road
                                                                           Baton Rouge, LA 70805
                       OUR MISSION, VISION, AND CORE VALUES
Our Mission

Democracy Prep educates all students regardless of citizenship or housing status, language, or disability.

The mission of Democracy Prep Public Schools is to educate responsible citizen-scholars for success in the
                                                                                                             3
          Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 5 of 52


college of their choice and a life of active citizenship.

We will achieve our mission through:
           o Rigorous college-prep academics
           o Frequent use of data and assessment
           o More time to learn
           o A respectful and structured school culture
           o Exemplary teachers

Our Vision
Democracy Prep will provide a rigorous academic program focused on the knowledge, skills, and character
necessary to master core academic subjects in preparation for success in college. Scholars will receive highly
structured civic and leadership education, preparing them to be active citizens in our democratic society.

Our Core Values: D.R.E.A.M. B.I.G.
Discipline. Our scholars, teachers, and staff understand that discipline is the key to success. We have strict
rules and high expectations. We expect all adults and scholars in our community to meet these expectations
so that our scholars can learn in a safe and orderly environment, and our teachers and staff continuously
reinforce these expectations so as to empower our scholars to do what’s best for their education and for our
community. We also support our scholars as they build the internal discipline necessary to do the hard work
that it takes to get them to and through college. Discipline means staying focused, following rules and
instructions, studying and reading every night, and establishing and adhering to personal
routines that will lead to success.

Respect. Our community is built on respect. Teachers respect scholars by expecting
them to achieve great things and by treating them with dignity and fairness. Scholars
respect all teachers and staff because they understand the importance of their education
and the need to preserve precious learning time. Scholars respect each other because we
are a team and family who work together to achieve our goals. Each member of our
community treats every other member with respect in everything we do and say, creating a
productive and supportive school environment that brings out the best in all of us.

Enthusiasm. When you work hard, it is essential to find joy in your work. We believe in
teaching our scholars how to be joyful in their learning by approaching it with curiosity,
gratitude, and spirit! We also believe in creating opportunities for our scholars to play
together as a team, as enthusiasm is created by both working hard and playing hard.
Enthusiasm means actively participating in every moment of class, attempting to answer
questions even when you are confused, adding color to a homework assignment even
when the teacher doesn’t tell you to, walking with urgency to and from classes, taking a
risk to try something difficult, staying positive when confronted with a challenge, and
finding ways to show that you love what you do

Accountability. Accountability is the conscious and public act of taking responsibility for something you
have done — good or bad. In order to work in a community with high expectations, respectful
conversations, and positive attitudes, scholars, teachers, and staff will hold each other accountable for our
words, actions and decisions. Accountability means accepting the consequences of our decisions, accepting
praise, being proud of accomplishments and hard work, acknowledging and apologizing for mistakes, changing
hurtful behavior into supportive behavior, and letting an adult know if someone in our community is not
upholding our values. Accountability shows that we are honest and responsible with ourselves and with each
                                                                                                             4
          Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 6 of 52


other and are therefore prepared to reach our fullest potential.

Maturity. To be mature means that you do the right thing because it is the right thing to do, even if no one
is watching. Mature citizen-scholars find ways to be kind to their teams and families — even toward the
people that you may not like. Maturity means that you work hard and put forth 100% effort because your
future is important to you.

Bravery. Democracy Prep scholars must demonstrate bravery in their academic pursuits, as leaders in the
school community, and as conscious citizen scholars in the larger world. Our motto is Work Hard. Go to
College. Change the World! It will be impossible for our scholars to achieve each of these goals without dipping
into their reserve of courage, tenacity, and bravery.

Initiative. Each of us in the Democracy Prep family wants to nurture scholars who are critical thinkers,
problem solvers, and independent learners. We want to teach scholars who will become innovators in a
variety of scholarly pursuits, and we want to coach responsible scholars who are excited to tackle a host of
problems on the world stage. Therefore, we instill in our scholars the value of “initiative.” To show initiative
means to assess a given situation or problem and come up with a tenable plan of action. We at DPPS do not
want to cultivate passive thinkers. We want to cultivate active citizen scholars.

Grit. Grit enables us to be firm of mind and to persevere through significant obstacles. At Democracy Prep,
we value strength: strength of conviction, strength of character, and strength as a citizen-scholar. We know
that our scholars will face significant obstacles throughout their time in the high school. However, as a
community, we value grit. We want to inculcate in our scholars the idea that one never gives up. One must
persevere through all kinds of setbacks, undaunted, and ready to continue to climb the ladder of success.




                      TEAM AND FAMILY RESPONSIBILITY CODE
Teachers, Administrators, and Staff: We fully commit to Democracy Prep in the following ways:
• We will arrive at Democracy Prep each day at the time determined by our school leader and stay until
                                                                                                               5
           Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 7 of 52


    the end of the workday, ensuring before we leave that our classrooms and lessons are prepared for our
    scholars’ success on the following day.
•   We will work harder and longer than others because we will do whatever it takes for our scholars to
    learn.
•   We will dress professionally at all times in order to convey a seriousness of purpose and to create a
    learning environment characterized by maturity.
•   We will make ourselves available to scholars and parents by phone and email (but always and only
    through a Democracy Prep phone number and Democracy Prep e-mail address), and in person, and we
    will respond respectfully to any concerns they have.
•   We will always protect the safety, interests, and rights of all individuals in the classroom.
•   We will prepare engaging and rigorous lessons with meaningful homework assignments and frequent
    assessments.
•   We will use data from assessments and assignments to make sure every scholar succeeds.
•   We will fulfill all of our school-wide obligations — including upholding hallway expectations and
    performing necessary coverage duties — in order to foster a cohesive, unified team dynamic.
•   We will provide individual and small group tutoring to ensure our scholars succeed.

Failure to adhere to these commitments can lead to our removal from the DPPS Team and Family.

Scholars: I fully commit to Democracy Prep in the following ways:
• I will arrive to school each day on time, in full uniform, with all of my materials, and ready to learn.
• I will remain at school until dismissal.
• I will complete my homework every evening and to the best of my ability.
• I will attend required tutoring sessions, study hall, and detention after school or on Saturdays, as
   assigned.
• I will acquire the appropriate number of extracurricular activity hours each year to ensure that I am on
   pace to graduate.
• I will attend Summer Academy if it is necessary for promotion or success.
• I will share reports of my academic and behavioral progress with my family whenever I am asked.
• I will study the DPACHS Handbook and abide by the rules contained within.
• I will ask appropriately for clarification if I am confused about why something is important.
• I will use DISCIPLINE to complete my homework, prepare for tests and quizzes, arrive at school on
   time, and wear the proper uniform.
• I will act with RESPECT towards my peers, my teachers, all adults in the community, and all school
   property.
• I will show ENTHUSIASM in all that I do — learning in class, participating in after-school activities,
   attending a field trip or lecture, or presenting in front of the school.
• I will show ACCOUNTABILITY by admitting when I have made a mistake and by not blaming other
   people for my actions.
• I will strive for MATURITY in my actions and thoughts, which means figuring out the right thing to do
   and doing it even when no one is watching.

I am responsible for my own behavior and I will follow my teachers’ directions. I understand that failure to adhere to these
commitments can lead to the imposition of appropriate consequences and the loss of privileges.

Families: We fully commit to Democracy Prep in the following ways:
• Our family will ensure our child arrives at school on time or before the start of the scheduled school day
                                                                                                           6
           Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 8 of 52


    Monday through Saturday.
•   We will make arrangements so that our child can remain at Democracy Prep until he or she is dismissed.
•   We will make arrangements so that our child can attend any and all required after school activities and
    provide documentation when necessary family affairs conflict with detention or school events.
•   We will ensure our child attends Summer Academy if deemed necessary by the school.
•   We will always help our child to learn in the best way we know how.
•   We will review all communication from the school and our child’s teachers, check and assist with
    homework and review planners nightly, encourage our child to call his or her teachers for help when
    necessary, and make sure that our child reads every night.
•   We will commit to review our child’s weekly progress report with our scholar every Monday.
•   We will call our child’s teachers and advisors when we have a concern about our child’s academic or
    behavioral performance or progress.
•   We will support the school’s civic initiatives by being a registered voter (when eligible).
•   We will make ourselves available to the school, attend as many school events as we are able, and be in
    close contact with our child’s teachers.
•   We will volunteer and support the school in every way possible.
•   We will provide the school with our most up-to-date contact information.
•   We will provide the school with all necessary up-to-date office documentation including, but not limited
    to, immunization records, updated physical records, change of address forms, etc.
•   We will allow our child to participate in field trips if he or she has earned them.
•   We will ensure our child understands and follows the school’s attendance, tardiness, and uniform
    policies.
•   We will assume good intentions of Democracy Prep staff members, understanding that they, too, want
    what is best for my child.
•   We will do whatever it takes if our scholar is struggling emotionally or academically, including, but not
    limited to sitting in our child’s classroom, picking up our child in an emergency, and getting outside
    medical care or evaluations.
•   We will support Democracy Prep in enforcing the school rules so as to protect the safety, interest, and
    rights of all individuals in the classroom. We, not the school, are responsible for the behavior and
    actions of our child.

By working with Democracy Prep, we are building a partnership that prepares our child for success in scholarship and
citizenship. Failure to adhere to these commitments can cause my child to lose various privileges at Democracy Prep.




              BASIC OPERATIONAL EXPECTATIONS AT OUR SCHOOLS
Arrival and Dismissal
An on-time arrival is crucial to laying the foundation for academic success. Being on time also
communicates important values. We expect all of our scholars to be punctual and believe that participating
in the entire school day shows accountability, discipline, and respect. Scholars are always expected to arrive
on time for school and for school events. Tardiness will not be tolerated. A scholar will receive an
appropriate consequence each time he or she is tardy. Repeated infractions will result in further
consequences.


                                                                                                                       7
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 9 of 52



                                                                            DETENTION/AFTER-
     WEEKDAY                     ARRIVAL               DISMISSAL
                                                                            SCHOOL PROGRAMS
 Monday, Tuesday,
                          Seated in Advisory at 7:30                     4:10 – 4:45 p.m. for detention &
  Thursday and                                           4:00 p.m.
                                     a.m.                                   after-school programming
     Friday
                          Seated in Advisory at 7:30                       Detention: until 1:30 p.m.
       Wednesday                                        12:30 p.m.
                                     a.m.                              Extended Detention: until 2:30 p.m.

Scholars must be in their Advisory seats by 7:30 a.m. At this time, breakfast items must be thrown away and
all belongings stored in scholars’ backpacks. Failure to be in one’s seat, ready to go, by 7:30, will result
in a school-based consequence. Successful scholars are present and on time!

After dismissal from Democracy Prep, scholars are required to go directly home. They may not remain
outside on the streets or playgrounds surrounding the campus. Scholars who do not follow staff directions
to go home, or who violate our Code of Conduct while in this area either before arrival or after dismissal,
will earn consequences from the school. Within 15 minutes following dismissal, no Democracy Prep
scholars may be outside of the school building. Please note that Democracy Prep teachers are not available
after dismissal hours to supervise scholars. The end of the school day is after tutoring.

Wednesday Dismissal
Scholars who do not have a detention will be dismissed at 12:30 p.m. Scholars who have earned a one-hour
detention will be dismissed at 1:30 p.m. Scholars who have received an extended detention will be dismissed
at or before 2:30 p.m.

Early Dismissal:

   •    Scholars may only dismiss early if an approved parent/guardian comes to the school and signs them
        out in person in the main office.
   •    Scholars may NOT be dismissed early by phone or via a written note from a parent.

Dismissal Window:
Parents may NOT pick up their child early from school in the 30 minute window leading up to dismissal as
this is too taxing on the Ops teams at each school to orchestrate. It is of upmost importance that we ensure
the safety of all of our scholars and that we know how each of our scholars are getting home, regardless of
whether they are in Kindergarten or 10th grade. For these reasons, we cannot allow parents to pick up their
children early when it is this close to the end of the school day. Instead, please wait in the lobby area for
your child or wait outside at the dismissal gate until your child is dismissed at the regular dismissal time.

Out of School Suspensions:
The above early dismissal policy applies to suspensions as well. This means for all scholars, K-12, who have
been suspended out of school, an approved parent/guardian MUST come up to the school to pick up the
scholar and sign him/her out. Dream Coaches and School Leaders may NOT release a scholar from the
building with mere verbal consent by phone OR with written consent via email or text.

Transportation
Democracy Prep scholars are expected to live the DREAM values all of the time, including on their way to
and from school or within the local community. All requests or concerns regarding transportation must be
submitted in writing to our Administrative Manager or Operations Manager. The school will provide busing
                                                                                                              8
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 10 of 52


for scholars to travel to/from school if required under an Individualized Education Program (IEP).

Attendance and Punctuality
All students enrolled at DPAC are subject to state attendance laws as well as policies and procedures set by
Democracy Prep Public Schools.

Attendance is vital for the educational well-being of individual scholars and the school community. Parents
and guardians are expected to ensure their child attends school every day and are strongly discouraged from
scheduling appointments for their children during school hours. While scholars with superlative attendance
records receive recognition for their discipline, accountability, and maturity, those who fail to meet
expectations receive appropriate consequences. Scholars will not receive DREAM Dollars for any missed
days.

If your scholar must be absent due to illness or an emergency, please contact the school with as
much advance notice as possible, and no later than 7:30 a.m. on the day of the absence.
Arrangements should be made to pick up homework.

Democracy Prep records both excused and unexcused absences. In order for the absence to be verified and
deemed excused, you must afford the school as much advance notice as possible and also provide
documentation following the absence explaining the nature of the illness or emergency (e.g. a doctor’s note
or a detailed letter including the date(s) and reason for the absence). In accordance with Nevada law,
excuse notes must be submitted within three (3) days of the scholar’s return to school; if not the
absence will be documented as an unexcused absence, and considered truancy under Nevada law.
In accordance with the law, the school is required to issue a Notice of Truancy for any unexcused
absence to the parent or legal guardian. A record of all absences and absence notes will be maintained
by the school and consulted if retention becomes a possibility.

Excused Absences
Excessive excused absences (more than 9) in a year may lead to no credit and a zero percent average in each
class for the trimester and/or year, may require scholars to attend Summer Academy in order to secure
promotion to the next grade, and may possibly result in retention.

Excessive excused absences will result in parents and guardians being asked to meet with school officials.
Democracy Prep may inform the appropriate authorities if a scholar is repeatedly absent from school.
Democracy Prep also reserves the right to require scholars who have accumulated in excess of nine (9)
absences during the school year to make up all lost instructional time during Summer Academy irrespective
of whether the absences are documented.

Absences will be excused if the scholars is absent with parental approval and the family provides written
documentation of a valid excuse within three (3) days of the scholar’s return to school. Examples of
excusable absences include:

   • Medical reasons such as a scholar illness (a doctor’s note is required);
   • School mandated leave(s);
   • Death in the scholar’s immediate family;
   • Necessity for the scholar to attend a judicial proceeding as a plaintiff, defendant, witness or juror;
   • Observance of a religious holiday;
   • Temporary school closings due to weather, unsafe conditions or other emergencies;
   • Absences to allow scholars to visit their parent or legal guardian who is in the military immediately
                                                                                                               9
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 11 of 52


       before, during or after deployment;
    • Emergency or other circumstances approved by the Administrative Manager or other designee based
       on a detailed description of the circumstances, as authorized by the Executive Director.

No Absences in a Trimester: The scholar and family are congratulated and recognized for exceptional
attendance and commitment to their education.

Three Excused Absences in a Trimester: Democracy Prep considers three absences in a single trimester
a serious issue. When this occurs, the school reserves the right to notify the scholar’s parent/guardian, and
may require further steps such as requiring families to attend formal attendance meetings and create
attendance “action plans”.

Six Excused Absences in a Year: Democracy Prep considers six absences over the course of a school year
a serious issue. When this occurs, the school reserves the right to call the scholar’s parent/guardian to the
school to meet with the social worker and/or school leader. At such a meeting, the problem will be
discussed and an attendance action plan will be developed.

Ten or More Excused Absences in a Year: If a scholar is absent ten or more times in a year, the scholar
is at risk of not being promoted to the next grade. The parent/guardian will be called to the school to meet
with the social worker and school leader. Any scholar with ten or more absences will be required to recover
any lost instructional time in excess of nine days during Summer Academy. The school leader reserves the
right to retain any scholar who misses ten or more days of school. Additionally, scholars may also be
unenrolled from Democracy Prep. If a scholar is unenrolled for attendance, his or her space at Democracy
Prep is forfeited, and he or she will not be eligible to apply or enroll in future school years.

Unexcused Absences/Truancy
Undocumented/unexcused absences are never acceptable. Absences will not be excused if the scholar is
absent without parental approval and/or the family does not provide written documentation of a valid
excuse within three (3) days of the scholar’s return to school.

Any absence not accounted for within three (3) days of occurring is an unexcused absence, and considered
truancy under Nevada law. In accordance with Nevada law, the school is required to issue a Notice of
Truancy for any unexcused absence to the scholar’s parent or legal guardian. Further steps, including
requiring families to attend formal meetings and create attendance “action plans” may also be implemented.

Examples of unexcused absences include (please note that this list is not non-exhaustive):
   • Babysitting;
   • Running errands;
   • Extended travel;
   • Oversleeping;
   • Sibling or parent illness (unless severe enough to be deemed a family emergency by the Administrative
     Manager or other designee).

Habitual Truancy
Any scholar who has been declared truant three (3) or more days within one school year will be declared a
habitual truant under Nevada law. In cases of habitual truancy, a scholars’ family will be required to attend a
formal meeting and create attendance “action plans” in addition to the state mandated Notice of Truancy.
Scholars may be required to make up lost instructional time during Summer Academy.

                                                                                                                10
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 12 of 52


The school administration also reserves the right to investigate and report habitual truants to the appropriate
authorities for further action. Consequences may include citations and/or a loss of driving privileges.

Additionally, scholars who are habitually truant two (2) or more times per year may also be unenrolled from
Democracy Prep. If a scholar is unenrolled for attendance, his or her space at Democracy Prep is forfeited,
and he or she will not be eligible to apply or enroll in future school years.

Attendance – Tardiness
Getting to school on time is key to each scholar’s success — at school and in life. Late scholars miss
academics and tardiness in general is a bad habit. At Democracy Prep, learning begins the moment scholars
walk in the door. Scholars who are late miss essential instruction, disrupt the learning of other children, and
risk falling behind on our ambitious curriculum.

Definition of Tardiness
Scholars who are not prepared and seated in Advisor at 7:30 a.m. are considered tardy.

Consequences for Tardiness
The following is an outline of consequences for tardiness:

No Tardies in a Trimester – The scholar and family are congratulated and recognized for being “on time”
and for their true commitment to education.

Three Tardies in a Trimester – If a scholar is late three times in a Trimester, it is considered a serious
issue. Should this occur, the school reserves the right to call the parent/guardian to discuss the problem and
develop an “On Time” plan.

Seven Tardies in a Year – If a scholar is late seven times in a year, it is considered a serious issue. Should
this occur, the school reserves the right to call the parent/guardian to the school to meet with the social
worker and/or school leader. At such a meeting, the problem will be discussed and an “On Time” plan will
be developed.

Unexcused Tardiness
Like unexcused absences, unexcused late arrivals are never acceptable.

As excessive tardiness is a truancy problem, excessive tardiness may place a scholar at risk of not being
promoted to the next grade. Scholars with excessive tardy arrivals may also be considered habitual truants.
In such cases, the school administration may file a written complaint with a relevant court or child services
agency alleging the belief that the acts or omissions of the child are such that his/her family has service
needs.

Educational Neglect
Habitual absence significantly harms a scholar’s educational progress. Democracy Prep is required to file a
report with the CPS when a parent or guardian fails to ensure his or her scholar’s prompt and regular
attendance in school or keeps a scholar out of school for impermissible reasons to the detriment of the
scholar’s education. Democracy Prep reserves the right to notify the appropriate authorities about parents
who exhibit a pattern of leaving their scholar at school after dismissal.

School Closings
Democracy Prep generally follows the same calendar for holiday and weather-related emergencies as the
Clark County School District. Families will receive an automated call from the school and an alert on the
                                                                                                              11
          Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 13 of 52


school website notifying them of any weather-related closings, even those that occur despite the district
electing to remain open.

Food and Meals
Democracy Prep participates in the National School Lunch Program, which provides free or reduced-price
lunches to eligible scholars. Applications and eligibility criteria are provided to all parents and applications
are required to be completed by all families every year. Scholars will have a nutritional snack break after
Period 1.

A healthy breakfast and snack is available each day for DPAC HS scholars. Scholars are permitted to bring
breakfast items to school, but must adhere to the school rules regarding appropriate time and place to eat
any food items not provided by the school. According to Nevada’s School Wellness Policy, all meals served
at the school must meet “common-sense standards” for a healthy breakfast, lunch or snack.

Lunch is available for scholars each school day. All scholars will receive free lunch. However, families may
still be required to complete free and reduced-price lunch eligibility paperwork in order to satisfy
accountability requirements. Refrigerators are not available to scholars. We recommend insulated lunch bags
and use of thermoses. All scholars are recommended to carry a water bottle to school. Water is the only
acceptable beverage in school (besides juice or milk packed in lunches). All other beverages will be
confiscated and thrown out. Drinking water during class is permitted only with the explicit permission of
the classroom teacher. Water bottles must be unfrozen and in a transparent bottle.

Scholars may bring their lunch from home in a closed lunch bag with a zipper and a clear label of the
scholar’s name.

Parents are responsible for informing the school of any allergies that their scholars may have prior to the school year.

Scholar Uniform
Uniforms create a sense of unity, professionalism, and discipline for the scholars and for the school. All
Democracy Prep scholars must come to school every day, including required on Saturdays, wearing the
required uniform, detailed information about which is included as Appendix A.

Scholar Supplies
In order to successfully complete nightly homework, DPAC HS recommends families provide the following
supplies at home:
        o pencil sharpener
        o pencils
        o pens (blue or black ink)
        o TI-83 calculator (or equivalent graphing calculator) with working batteries
        o college-ruled lined paper
        o index cards
        o a computer or word processor
        o access to the Internet

Scholars will be expected to purchase all required materials on the DPAC High School Supply List for their
grade levels by the first Friday of the school year. All scholars must come to school every day with the
following materials:
        o no fewer than 3 pens (blue or black ink)
        o no fewer than 3 pencils (sharpened)
        o graphing calculator and working batteries
                                                                                                         12
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 14 of 52


        o loose leaf paper
        o a folder
        o a book bag

Scholars will be responsible for their own pens and pencils. Scholars must also maintain their binders,
folders and other organizational supplies with high standards of neatness and cleanliness, as established by
the school and teachers. Democracy Prep expects its scholars to show respect for their belongings.

Scholars must be prepared each day with the required supplies, including homework and handouts,
appropriate writing utensils, and a calculator. Failure to be prepared with materials will result in appropriate
consequences.




                         SCHOLAR EXPECTATIONS AND RIGHTS
Personal Belongings
Democracy Prep Public Schools are rigorous instructional settings. Therefore, personal belongings that
distract from the safe, respectful, and fast-paced instructional environment are not permitted.

Examples of items not allowed in Democracy Prep schools include:
          o gum (unless as a recognized academic or behavioral modification or support) and candy of
               any kind;
          o permanent markers of any kind;
          o real, toy, or model weapons including pocket knives, box cutters, X-acto knives, water guns,
               and pepper spray (note: this is not an exhaustive list);
          o excessive amounts of cash ($51 or more);


                                                                                                              13
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 15 of 52


           o any illegal substance or inappropriate drug paraphernalia (including cigarettes, e-cigarettes,
             hookah pens, alcohol, or any other substance not mentioned directly here);
           o stuffed animals, dolls, and toys including but not limited to fidget spinners or playing cards
             (unless as a recognized academic or behavioral modification or support);
           o materials (e.g. songs, papers, lyrics, art, or notes) that contain inappropriate or offensive
             language, images or suggestions; and
           o fireworks, sparklers, poppers, lighters, snappers, fountains, bottle rockets, and any
             other explosive devices.

Any of the items in the list above may be confiscated at the discretion of the school principal and not
returned until a parent or guardian meets with the school leadership. Unless determined otherwise by the
school leader, all confiscated electronics must be picked up by parent/guardian.

Note: Cell phones, radios, iPods, Apple Watches, portable gaming systems, smartwatches and other non-
instructional electronic devices must be turned off and put away before entering the school property, unless
explicit permission has been given by the school leader. Any electronic equipment used without permission
may be confiscated. School staff are not responsible for the damage and loss of any electronic devices that
have not been confiscated by a school administrator.

Scholars may bring cell phones to school for safety reasons, but cell phone use is only acceptable before
school, during lunch & nutrition break, and after school. Failure to comply with this expectation may result
in confiscation or another consequence.

Scholar-Family Contact During the Day
Scholars can neither to receive messages from parents nor to transmit messages to parents during the school
day except in the case of emergency. Scholars will only be given permission to use the school phone in cases
of emergency or at the school’s discretion. Please note that the school may not be able to take messages
after 3:30 p.m.

Search of Scholar Belongings
Democracy Prep must maintain a safe and orderly environment for all our scholars and staff. In order to do
so the school reserves the right to search any and all persons or belongings on school property for illicit
material. Such searches can be either random or with reasonable suspicion and may include a scholar’s
person, backpack pockets, lockers, cell phones, other belongings, etc.

Computer/Internet/Email Acceptable Use Policy
This policy outlines guidelines for responsible use of Democracy Prep’s Information Technology, and is
designed to protect Democracy Prep’s information and scholars from the possible consequences of
inappropriate use of Democracy Prep Information Technology. The term “Democracy Prep Information
Technology” as used herein includes, but is not limited to, Democracy Prep computers (desktop and
laptop), networks (wired and wireless), telecommunications devices (fixed and wireless), facsimile machines,
photocopiers, printers, software, storage media (disks, CDs, USB drives), and other technologies that may
be provided to Users by the Democracy Prep for use in the course of a Democracy Prep education.

Democracy Prep Information Technology provides critical support to Democracy Prep and its scholars in
the achievement of the Democracy Prep’s mission, and all Users of Democracy Prep Information
Technology are expected to use it responsibly and in compliance with Democracy Prep policies and
applicable law.


                                                                                                           14
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 16 of 52


Privacy and Monitoring
Users should have no expectation of privacy while using Democracy Prep Information Technology. All
communications sent, received, transmitted or stored on Democracy Prep Information Technology are the
property of Democracy Prep. In order to implement the Democracy Prep information security program
effectively and enforce Democracy Prep policies, Democracy Prep must have the ability to monitor the use
of Democracy Prep Information Technology. Democracy Prep may monitor any activity on Democracy
Prep Information Technology and Users should use Democracy Prep Information Technology accordingly.
Authorized Democracy Prep staff may disclose, monitor, access, review, copy, store, move, edit, delete, or
otherwise manipulate any electronic information residing on Democracy Prep Information Technology as is
necessary to allow for the proper functioning of Democracy Prep Information Technology, compliance with
Democracy Prep policies and applicable law, or for any other appropriate purpose.

Prohibited Activity
Democracy Prep Information Technology shall not be used to engage in illegal, threatening, discriminatory,
defamatory, slanderous, obscene, or harassing activity, including cyberbullying. “Cyberbullying” means
bullying through the use of technology or any electronic communication, including, but not limited to, a
transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted by the use of
any electronic device, including, but not limited to, a computer, telephone, cellular telephone, text messaging
device and personal digital assistant. Democracy Prep Information Technology may not be used to solicit
for any reason, or for sending mass emails (“spamming”).

Intellectual Property and Licensing
Users of Democracy Prep Information Technology must not infringe on intellectual property rights,
copyrights, trademarks, or other licensing restrictions. Users must not illegally copy software, data, or other
information without the express permission of its owner. Users who have questions about the licensing
arrangement for any Democracy Prep Information Technology should direct questions to the Information
Technology department.

Software Installation
Only software approved by Democracy Prep may be installed on Democracy Prep Information Technology.
Users who wish to have software installed on Democracy Prep Information Technology should direct
requests to the Information Technology department and should not install any software on Democracy
Prep Information Technology without express permission.

Malicious Code and Viruses
Users may not knowingly create, execute, forward, or introduce any malicious computer code (e.g., viruses,
Trojans, worms) into Democracy Prep Information Technology. Democracy Prep provides software tools
that are designed to assist in the protection of Democracy Prep Information Technology from malicious
code, but Users still must be alert and take appropriate steps to limit the risk of malicious code attacks.
Users may not disable any anti-virus or any other security software. If a User suspects a malicious code
attack, he or she should contact the Information Technology team immediately.

Use of E-mail and Instant Messaging Technology and Electronic Communications
Electronic communications such as e-mail and instant messages (collectively, “Electronic Messaging”) must
be treated carefully. These electronic messages can be misdirected or misinterpreted causing damage to
Democracy Prep, its employees, students, and others. Democracy Prep e-mail and instant messaging
technology do not provide data privacy while in transit over other, non- Democracy Prep networks. Users
are not to use Electronic Messaging, other than those that are internal to Democracy Prep, to send or
receive sensitive information that requires privacy protections.

                                                                                                              15
           Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 17 of 52


Users should consider the following guidelines when using Electronic Messaging:

       •       demonstrate the same respect when using Electronic Messaging as you use communicating
               verbally or in a more formal written document such as a memorandum or letter;
       •       do not forward chain or “spam” messages;
       •       keep personal messages to a minimum, and be mindful of the fact that even personal
               messages from Democracy Prep accounts may be viewed as statements authorized or made
               by or on behalf of Democracy Prep, particularly when Democracy Prep’s name or a User’s
               title appears in the message’s return address or in its closing; and
       •       do not send hateful, angry, or otherwise inappropriate messages.

Protection of Credentials
Users must protect their Democracy Prep passwords from disclosure and prevent unauthorized access to
Democracy Prep Information Technology. Accounts and passwords are for individual use only. Users may
not share passwords or accounts with anyone else. Any activity on a User’s account will be the responsibility
of the User.

Enforcement
Appropriate action may be taken against a User if it is found that the User violated this policy. Discipline
may range in severity as provided elsewhere in this Student & Family Handbook. Further, if appropriate, a
User’s privileges regarding and access to Democracy Prep Information Technology may be revoked or
limited without notice at the sole discretion of Democracy Prep.

Internet Content Filtering Policy
Undesirable Materials
Democracy Prep will take all possible precautions to restrict access to undesirable materials including, but
not limited to, installing content filtering software/hardware solutions on its network or using an Internet
provider that uses content filtering software on its equipment to screen all Internet websites by URL and/or
by keyword search. However, scholars must also accept responsibility for restricting their own access to
these materials. Scholars who gain access to undesirable Internet materials must report these materials to
their teacher immediately.

Security
Scholars must not allow others to use their network accounts. Designated school officials may review files
and communications to maintain system integrity and ensure that users are using the system responsibly.
Users should not expect files stored on school servers to be private.

SCHOLARS SHOULD HAVE NO EXPECTATION OF PRIVACY IN ANYTHING THEY CREATE,
STORE, SEND, RECEIVE, OR DISPLAY ON OR OVER DEMOCRACY PREP’S COMPUTER
INFORMATION SYSTEM (“CIS”), INCLUDING THEIR PERSONAL FILES OR ANY OF THEIR
USE OF THESE SYSTEMS, OR WHILE PRESENT ON DEMOCRACY PREP GROUNDS.

Democracy Prep reserves the right to access, view, record, check, receive, monitor, track, log, store, and
otherwise inspect and utilize any or all Democracy Prep CIS, and to monitor and allocate fileserver space.
Users of Democracy Prep’s CIS who transmit or receive communications and information shall be deemed
to have consented to having the content of any such communications accessed, viewed, recorded, checked,
received, monitored, tracked, logged, stored, and otherwise inspected or utilized by Democracy Prep.

Passwords and message delete functions do not restrict Democracy Prep’s ability or right to access such
communications or information. Democracy Prep further reserves the right to allocate fileserver space as it
                                                                                                          16
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 18 of 52


deems appropriate.

Email
Only school-approved email will be allowed on school premises. Scholars must receive explicit permission
from their teacher to engage in any other email activity.

Downloading
Downloading from the Internet without approval from a member of the DREAM Team is not allowed.

Social Media Policy
When used inappropriately, social media can transform from a powerful educational tool that allows
scholars to connect, communicate, and access a wealth of informational resources into the source of serious
long-term consequences. College admissions officers and prospective employers will not hesitate to use any
social media missteps — even those made when a scholar is quite young — when considering an
individual’s candidacy for admission or employment. For Democracy Prep scholars to succeed in the college
of their choice and a life of active citizenship in a hypercompetitive environment, it is imperative that they
maintain digital footprints as impressive as their academic records of achievement.

In recognition of both the educational purpose that social media can serve and the necessity of certain
restrictions, this policy is designed to foster the responsible and appropriate use of social media at
Democracy Prep Public Schools. DPPS defines “social media” as “any method of communication in
cyberspace.” For the purposes of this policy, this includes, but is not limited to, any website, program or
application that involves Internet forums, weblogs, social blogs, microblogging, wikis, podcasts, and the
sharing or posting of photographs, pictures or videos and the rating or tagging of the same. This includes,
but is certainly not limited to, the following examples: Facebook, Twitter, Instagram, Wikipedia, Skype,
LinkedIn, Flickr, YouTube, Vimeo, Bebo, Snapchat, WhatsApp, Musical.ly and other platforms not
explicitly listed or yet to be invented.

This social media policy applies any time scholars are on school grounds, using school property, under the
supervision of school authority, or using social media anywhere in a manner that endangers a scholar’s or
staff member’s physical or emotional safety, security, or well-being and materially and substantially interferes
with the requirements of appropriate discipline in the operation of the school. Such activity may include, but
is not limited to, threats, ethnic slurs, personal insults, obscenity, drug or alcohol related content, content of
a sexual nature, and content involving violence. Scholars are responsible for their own behavior when
communicating with social media and will be held accountable for the content of the communications that
they transmit or post or are transmitted and posted on their accounts. Scholars may not disrupt the school’s
learning atmosphere, educational programs, or activities, and may not violate the rights of others. What
would be considered inappropriate in the school or classroom is inappropriate online. This policy does not
apply to a scholar’s private use of social media that in no way involves or impacts upon Democracy Prep,
staff, or other scholars, though Democracy Prep strongly encourages all scholars to make intelligent and safe
choices when using social media, and we encourage families to monitor scholars at home when using social
media.

Democracy Prep expressly reserves the right both to monitor scholar use of social media while present on
Democracy Prep grounds, regardless of whether such use is done using Democracy Prep resources or the
scholars own personal resources, and to monitor and inspect any device brought onto school grounds for
compliance with this policy.

Social media may only be used with the explicit permission of a DREAM Team member and for
educationally related purposes while on Democracy Prep grounds. Social media is not to be used, at any
                                                                                                               17
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 19 of 52


                                                                   time when on school grounds or when
                                                                   participating in a school activity, to
                                                                   fraternize with any other individual or to
                                                                   communicate non-educational messages
                                                                   or information. Scholars are prohibited
                                                                   from posting or publishing any
                                                                   insensitive or inappropriate information
                                                                   or content on any social media and from
                                                                   viewing any insensitive or inappropriate
                                                                   social media content. Should a scholar at
                                                                   any time post, publish, or view such
                                                                   social media content, he or she must
                                                                   notify a teacher or administrator
                                                                   immediately. Immediately reporting the
                                                                   posting, publishing or viewing of such
                                                                   inappropriate content will be given
                                                                   significant weight in considering the level
of discipline issued.

Scholars are prohibited from communicating with teachers, administrators, staff members or
contracted workers via social media. The only permissible electronic method of email
communication with a teacher is through emailing the teacher or administrator at their Democracy
Prep email account.

Scholars are prohibited from impersonating or assuming the identity of any other individual while using
social media. Scholars are prohibited from posting or publishing any information about themselves or
another individual that is confidential or of a private nature. This includes posting information such as last
names, school names, addresses, email addresses, phone numbers, private photographs or videos that were
sent to them directly or via another Democracy Prep or non-Democracy Prep scholar, other contact
information, or any other information a scholar might reasonably expect another individual to want to keep
private. Scholars are responsible for whatever is posted to their account, so should never share personal log-
in information.

Scholars are prohibited from using any device capable of capturing video, pictures, or audio to record or
take pictures of any other individual without their express consent and permission. Scholars are not allowed
to “tag” an individual in a picture or recording without their express consent and permission. Scholars must
immediately comply with any request that infringing materials be removed from any social media platform.

Scholars should always be mindful of the fact that material posted or published online will be public for a
very long time and may perhaps become a permanent part of their record. Scholars should be sensitive of
others, should avoid posting or publishing anything distasteful, and should not post or publish anything they
would not be willing to say to an individual in person.

Student Employment
Democracy Prep scholars are not allowed to work during any times that interfere with school hours,
including tutoring and required Saturdays. We encourage eligible scholars to only work during the summer
and on Sundays whenever possible, as being a scholar at Democracy Prep is a full-time job. The
Administrative Manager or Social Worker should be contacted for all Permission to Work forms. The
school may require a family conference if the scholar has failing grades or an unacceptable attendance
record.
                                                                                                        18
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 20 of 52




             HEALTH POLICIES AND ATTENDANCE IMPLICATIONS
Scholars must be in attendance in order to achieve academic success. To that end, DPPS has clear policies
regarding absences, late arrivals, and early dismissals for appointments. Democracy Prep strongly
encourages all doctors’ appointments to be scheduled outside of school hours, as every late arrival, early
dismissal, and absence will have a detrimental effect on a scholar’s academic grade.

If a scholar has a doctor’s appointment for which he or she must leave school early, the parent must notify
the school with as much advance notice as possible and provide proper and adequate documentation to the
school upon the scholar’s return. Additionally, a parent or relative over the age of 21 must sign out their
scholar should they need to leave early from school. Scholars may not sign themselves out of school. At the
School Leader’s discretion, scholars in 11th or 12th grade may be dismissed upon receipt of advance written
and verbal confirmation from a parent.

Scholars may not miss a full day of school for a doctor’s appointment. In the event that a doctor’s
appointment cannot be scheduled after school or on an early dismissal day, scholars must come to
school prior to and following all appointments. Excessive absences will be considered a violation of the
Commitment to Excellence.

Whenever a scholar has missed a school day or a single class due to a doctor’s appointment or required
family affair, the school requires advance notice before the absence and official documentation after the
absence. Families must always provide documentation for any absence. Frequent absences may result in
required Summer Academy or retention.

Medication While at School
If a scholar requires medication of any kind, including both prescription and over-the-counter medication
(such as, but not limited to: asthma inhalers, prescription drugs, insulin, Sudafed, Benadryl and generic
equivalents, Tylenol and generic equivalents, Advil and generic equivalents, aspirin, stomach remedies):
     ● Parents must submit a Medication Administration form; and
     ● The medication must be given to the nurse or to the receptionist by a parent/guardian in the original
        container.
(Over the-counter medications can have adverse effects and are therefore subject to the same restrictions as
prescription medications.)

Without written approval on the Medication Administration form, scholars are not permitted to self-
                                                                                                             19
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 21 of 52


administer medication. Parents must ensure that all medications are transferred into the custody of either
the school nurse or the receptionist along with a Medication Administration form. If school personnel find
any scholar in possession of medication, such medication shall be promptly delivered to the school nurse or
receptionist, and the scholar’s parent will be contacted to complete a Medication Administration form
before such medication can be administered.

Any scholar who is required to carry an emergency asthma inhaler, an epinephrine injector (“injector”), or
insulin, glucagon or other diabetes supplies with him/her must provide:
    ● A Medication Administration form stating that the scholar needs to carry the inhaler, injector, or
         diabetes supplies with him or her and is permitted to self-administer if applicable; and
    ● A second inhaler, injector, or diabetes supplies that is/are to be kept in the nurse’s office or with the
         receptionist.

Immunization
State law where applicable requires that all children entering school must provide proof of immunization
against DTaP (diphtheria, tetanus, pertussis), IPV/OPV, MMR (Measles, Mumps, Rubella), Hepatitis A,
Hepatitis B, Meningococcal Disease, Varicella (chicken pox), and the annual Influenza vaccine. These
requirements can be waived only if a properly signed health or religious exemption is filed with the school.
All scholars must have on file proof of the required immunizations before they can be enrolled at a DPPS
school. Failure to comply with immunization requirements may result in exclusion from school and missed
school days.




                                                                                                                  20
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 22 of 52


                                            SCHOLAR LIFE

Advisory
Each scholar at Democracy Prep has a faculty advisor. This teacher serves as the primary contact person for
families with academic or behavioral concerns. Students meet with their advisor on a weekly basis for
lessons aligned to our DREAM BIG values and check-ins regarding academic performance.

Town Hall
Town Hall is a weekly celebration of academic achievement, team building, and competition. Scholars
participate in school-wide cultural routines such as school pledges, chants and songs, compete against their
peers and teachers in academic and problem-solving situations, and celebrate their accomplishments as a
student body.
The purposes of Town Hall are to:

           o celebrate scholars’ academic achievement;
           o recognize individual accomplishment;
           o build community through performances, skits, songs, and chants;
           o bring parents, families, and members of the Democracy Prep community together to see
             what our scholars are learning and mastering each week; and
           o build school identity and cohesiveness.

Parents are often welcome to attend Town Hall. Invitations and open dates will be provided to families.

After-School Activities:
Democracy Prep Public Schools is committed to providing a college-prep education to its scholars. To this
end, each school may offer activities that foster team building, leadership, athletics, and fine and performing
arts.

Specific activities may include:
• African Dance and Hip Hop • Art • Basketball • Book Club • Cheerleading • Chess • Choir
• Choreography • Debate • Flag Football • Independent Study • Black Student Union
• Latino Caucus • Men’s Group • Model UN • Moth Storytelling • Programming/Robotics • Running Club
• Science Club • Softball • Step Team • Student Activities Committee • Student Government
• Study Table • Theater • Track • Volleyball • Oxford Library

Scholars who desire to start their own club or activity should approach a DREAM Team member and the
Principal with their proposal. We encourage our scholars to take this leadership initiative.

Tutoring, study hall, and detention will always take precedence over after-school activities. A scholar may
never skip or reschedule a consequence to attend an after-school event. Scholars must remain in good
academic and behavioral standing in order to participate in after-school activities. Scholars who wish to
remain after school to participate in an approved extracurricular activity may only do so when the faculty
member responsible for the activity is present. Scholars who remain after school in this way, must remain in
the specific areas of the building where the activity is held. Scholars must follow the Code of Conduct
during after-school activities and may be removed and/or issued consequences for failure to do so.

Participation in Arts & Athletics
All scholars who participate in an after-school arts or athletic activity will have their academic progress
monitored by their respective teacher/director each week during the season(s) of participation and must
                                                                                                              21
          Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 23 of 52


satisfy eligibility criteria established by school leadership and Democracy Prep arts and athletics directors.

Sample Schedule
A sample schedule is included in Appendix B.

Our Instructional Model
Our success as a network of schools lies partially in our clear and structured routines found in every
Democracy Prep classroom. Our instructional model consists of measurable aims, direct instruction, guided
practice, and independent practice. Additionally, each class has regular and frequent assessments that
measure each scholar’s level of mastery with the content and skills.

Homework
Homework is an important element of our model and is essential for academic success. We expect scholars
to complete every homework assignment each night. In addition to completing daily homework
assignments, scholars must have an opportunity each night to practice the skills and content learned in class.
Democracy Prep staff hold scholars to high levels of accountability with regard to homework, evaluate
homework based on neatness and accuracy, and check homework completion each day. Homework is
evaluated and contributes to a scholar’s final grade in each course and eligibility for promotion

At home, scholars must have a quiet place to complete homework and review class work. Democracy Prep
staff members are available in person during regular school hours and via Democracy Prep email and cell
phone up until 9 p.m. each evening to answer homework questions.

Democracy Prep believes that the reward for hard work is an opportunity to be challenged even more. Scholars who show they
are capable of excelling in one area will be challenged to excel in other areas. To be clear, the amount of work does not increase;
the level of difficulty and challenge, however, does increase.

Scholars are accountable for completing all assigned work. A scholar’s ability to make up work and receive
credit may be conditioned on the documentation surrounding an absence.

If a scholar is absent, his or her homework should be dropped off at school by 3:00 p.m., or it will be
marked as late. Scholars who are absent will receive their work on the day that they return. Depending on
the campus and grade level of the scholar, this work must be completed within the next one-to-three days.
Scholars who are suspended may come to school in full uniform at a time designated by the DREAM Coach
to collect their homework to avoid late marks. Scholars who come outside of the designated time, or
without complete uniform, will not receive their work and will receive zeros on those assignments that are
not submitted on time.

Documentation must be provided in order for scholars to make up any assignments. Failure to make up any
assignment — including tests, midterms, projects, and class work — will result in a 0. It is the responsibility
of the scholar to both collect and submit any missed work during an absence. In the event of an extended absence
or extenuating circumstances, a scholar may petition the school leader in writing for an extension.




                                                                                                                                 22
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 24 of 52


Academic Assessment
At the high school level, Democracy Prep issues numeric grades that correlate to the listing below:


A+ = 97-100                            B + = 87-89                             C+ = 77-79
A = 93-96                              B = 83-86                               C = 73-76
A- = 90-92                             B- = 80-82                              C- = 70-72
                                                                               F = Below 70

NOTE: Democracy Prep does not give Ds. We are aware that the lowest grade most colleges and
universities will accept for entry is a C-. Because our mission is to send every DPPS scholar to the best
colleges and universities, we align our grading practices with these standards.

External Assessments and Standardized Tests
Democracy Prep prepares scholars to succeed on standardized tests required for promotion, high school
graduation (State Tests), and college (SAT and ACT). As other measures of progress, DPACHS also
administers the MAP examination at the beginning and end of each academic year. Standardized test scores
are used to help DPACHS teachers develop strategies to improve the academic achievement of each
scholar.

Assessments

     Grade Level                      Assessments                                   Purpose
                            Trimester Exams and Final Exams             To accurately and routinely assess
         9-12               Midterm exams in each core subject        student progress and ensure that our
                      •    Unit tests (may double as midterm in        scholars are on the path to college
     School-Based                       some cases)                                  success.
     Assessments          Regular quizzes and/or exit tickets
                                   MAP Assessment

        9 & 10
                                                                      To demonstrate mastery in specific
                               End-of-Course Examinations
                                                                        content areas and meet state-
     State-Based
                                                                         mandated requirements for
     Assessments
                                                                                 graduation.

                                         PSAT
         9-12                  SAT II Subject Area Exams                Needed for college applications,
                                      SAT I Exam                     scholarship opportunities, and college
   National Exams                        ACT                                     course credit.
                               Advanced Placement Exams

College Portfolio
Every year, scholars must complete a mandatory college portfolio. This college portfolio will measure each
scholar’s progress towards admission into the college of their choice. By reflecting on their work throughout
the year, scholars gain a deeper understanding of their own strengths and challenges in the college

                                                                                                              23
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 25 of 52


admissions process.

College Portfolio, Grades 9-11:
In order to ensure that they are on track both to apply to and be accepted by college in the fall of 12th grade,
scholars will maintain a college portfolio system, which will be presented to a panel at the end of the year.
At the end of the year, the school leader may also meet with each family to discuss their scholar’s progress
towards our goal of success in college.

      Grade                                            Requirements
                 ● Satisfactory transcript, including coursework grades and final examination grades
    9th Grade
                 ● Satisfactory transcript, including coursework grades and final examination grades
                 ● Satisfactory completion of the PSAT
       10th
      Grade      ● List of 10 colleges and universities that the scholar is interested, with a brief
                     explanation as to why

                 ● Satisfactory transcript, including coursework grades and final examination grades
       11th      ● Satisfactory scores on End-of-Course exams, including Math I & II, ELA I & II, &
      Grade          Science
                 ● Personal Statement Essay


Promotion to the Next Grade
Democracy Prep has high promotional standards. It is not automatically assumed that a scholar will pass
from one grade to the next: the scholar must earn promotion by demonstrating mastery of the essential
knowledge and skills in their current grade level. Scholars may not be promoted if they are performing
significantly below grade-level standards. Promotion decisions will be based on a scholar’s course and exam
grades, attendance, homework completion record, adherence to DREAM values, and other measures
including teacher observations. A scholar may be retained if he or she misses 10 days in a school year,
misses a significant amount of instructional time, or if the scholar fails to complete and hand in a high
volume of required assignments.

High School Promotional Criteria requires scholars to pass all core courses before moving to the next grade.
Scholars who fail any comprehensive exam and coursework for core classes may be eligible to attend
Summer Academy in order to earn promotion to the next grade. If a scholar fails more than three classes
and exams combined, they will NOT be eligible for Summer Academy and may be retained.

Graduation Requirements
In 12th grade, all seniors are expected to successfully complete the 10 Civic Skills and Dispositions
requirements, and earn at least a 70 on the Senior Change the World Project and Research Paper. Additional
graduation requirements include:
    • Passing scores on all End of Course Examinations for all core subjects (e.g. English Language Arts,
         Math, Science and Social Studies)
    • Satisfactory transcript, earning minimum of 70% in each class;
    • Satisfactory completion of the following course credit breakdowns:
           o Four (4) years of ELA, Math, and Social Studies
           o Three (3) years of Science
           o Two (2) years of World Language (e.g. Korean), Arts/Humanities, and Physical Education,
                 and 2.5 years of electives
                                                                                                        24
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 26 of 52


           o Half a year ofHealth, and College & Career Readiness/Technical Education
    •   Satisfactory PSAT, SAT, SAT II, and ACT scores;
    •   Demonstrated mastery in the Senior Civics Seminar;
    •   83% or above on the U.S. Citizenship Exam;
    •   Minimum two college acceptance letters.

Please note that only the Office of the Superintendent may revise any of these requirements, in the interest
of preparing our scholars for success in college and beyond.

Consequences for Not Meeting Promotional Criteria
The promotional criteria will be used to determine if a scholar is ready for the challenges and opportunities
of the next grade. If a scholar fails to meet all promotional criteria, he/she may be eligible for Summer
Academy in order to meet these criteria.

Scholars whose final assessments and final course evaluations do not meet the expectation of any particular
course are required to attend Summer Academy unless it is determined that the scholar must repeat the
grade in the following academic year.

Scholars whose final assessments indicate significant growth but for whom there are substantial academic
skill deficiencies or content gaps may be required to attend Summer Academy at the discretion of the school
leader.

Summer Academy will be considered a “fourth trimester,” and will be a factor in final promotional
decisions, but will not be the only factor. A scholar may attend Summer Academy and still be retained if
they do not meet the promotional requirements. In order to ensure that scholars can maximize the brevity
of the Summer Academy, school leaders will ensure that behavioral expectations are high. Scholars who are
sent out twice or suspended may automatically be retained. Scholars who miss more than one day of
Summer Academy or are excessively tardy may also face retention.

Academic Support and Enrichment
Democracy Prep Public Schools is committed to seeing substantial growth and achievement in every
scholar. Therefore, Democracy Prep schools provide many opportunities for academic support and
enrichment. These opportunities may include:

To improve his or her academic performance, any scholar may be required to attend tutoring or study
sessions at the discretion of the school leader and the classroom teachers. A staff member may mandate
these sessions to provide the scholar with individualized, targeted instruction. All absences require prior
notification and documentation. Failure to provide documentation will result in an appropriate
consequence.

After-School Tutoring: Targeted instruction is available for individual scholars who need extra support in
any of their academic areas. Teachers may select scholars based on various criteria: classwork, homework,
quizzes, or exit tickets. Every six weeks, scholars will rotate their tutoring sessions, based on the data.
Scholars will receive notification following the midterm and trimester exams, as indicated on the school
calendar (please refer to the yearly calendar). Such tutoring is also offered in school for scholars in grades 9
and 10.

Oxford Library/Study Hall is an adult-supported opportunity for scholars who require organizational and
homework support. It is a quiet space reserved where scholars can work on homework after school. It also
                                                                                                               25
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 27 of 52


provides scholars with the opportunity to work on technology-based skills such as PowerPoint, word
processing, or keyboarding.

Extracurricular activities are available to all scholars who are in good academic standing as determined by
school leaders. Please note that certain teams, clubs, and activities meet after 4:00 p.m. Scholars in these
activities may be required to sign a permission slip and obtain a parent’s signature to participate in these
activities. In Democracy Prep high schools, the expectation is that scholars — not faculty advisors
— communicate if and when they are staying after school for these activities. Families may contact
the front desk to clarify when certain clubs, teams, and sports are meeting. Failure to uphold academic or
behavioral expectations may result in a scholar’s inability to participate in an after-school activity.

Reading Intervention/Support: Scholars may be selected to participate in a phonics or reading program
based on their needs.

Tutoring and Required School Activities: To improve their academic performance, scholars may be required
to attend tutoring or study sessions at any time during the day, after school or on a Saturday at the discretion
of the school leader and the classroom teachers. Whenever your child is unable to attend a required school
event, it is imperative that the school receive a phone call and documentation from a family member
informing the school of the absence. Failure to do so may result in a detention or in-school suspension for
the scholar.

Saturday Field Trips: In order to maximize instructional time during the week, scholars may take field trips
on Saturdays. Field trips improve academic performance and prepare scholars for college schedules. The
purpose of these trips is academic enrichment and/or exposure to colleges and universities that they will
attend in their future.

Office Hours
In order to best prepare our scholars for the rigor and independence of college, teachers may hold office
hours as a time for individual or small group support. These office hours will be posted for scholars, who
will sign up 24 hours before said office hours. Please note that office hours may “fill up,” so scholars must
learn to plan ahead or schedule an appointment with a teacher.

Summer Academy
Summer Academy is offered to scholars for additional academic support. To improve their academic
performance, some scholars—including those who fail either a class or a comprehensive exam — may be
required to attend Summer Academy in order to be considered for promotion. Summer Academy will
provide support in basic skills and may also address content area gaps. All Summer Academy classes have
the goal of closing the achievement gap and have the purpose of ensuring that scholars are performing at or
above the expected level. Summer Academy will be considered a “fourth trimester,” and will be a factor in
promotion but will not be the deciding factor.

Special Needs & English Language Learners
Democracy Prep provides special education services and English Language Learner (ELL) services for
scholars in accordance with state and federal special education laws, the Individuals with Disabilities
Education Act (IDEA), and the regulations implementing those laws. The Academic Collaboration Team
(ACT) Program staff:

• Maintain all special education records in accordance with state and federal laws;
• Schedule all annual IEP reviews;
• Organize professional development for teaching staff; and
                                                                                                               26
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 28 of 52


• Support teachers in making appropriate curriculum and instruction modifications

Although Democracy Prep offers Special Education and ELL scholars accommodations befitting their needs,
we modify promotional criteria based on a scholar’s classification only in isolated circumstances.


                                     FAMILY ENGAGEMENT
This Parent and Family Engagement Policy is available in Spanish and will also be made available in
additional languages upon request as required by Every Student Succeeds Act (ESSA) section 1116(b)(1).

This Parent and Family Engagement Policy is made available to all families through the distribution of the
Parent and Family Handbook, which is also available on each Democracy Prep Public Schools network
school’s website. The Parent and Family Engagement Policy is also made available to the local community
through each school’s website as required by ESSA section 1116(b)(1).

Democracy Prep is committed to having families contribute to the academic success of their scholars. As
such, we use a variety of methods of communication to report to parents on their children’s progress as
required under ESSA section 1116(d)(1)(A) as well as to relay other information. Communication may
include:

• Regular Progress Reports: A progress report that includes academic and behavioral updates as well as a
brief overview of important school events. Scholars receive a progress report each week. Parents may
also access Infinite Campus, our online grading platform, on their own. Parents may ask their child’s advisor
to help them log onto Infinite Campus in order to view their child’s grades.
• Emailing Lists: Parents may receive email messages including electronic copies of letters, fliers, and
forms as well as school and grade level announcements.
• School Website: Parents may access the school’s website for school announcements and event updates.
• Automated Phone System: Parents may receive a pre-recorded message from DPPS for the following
reasons:
        o to issue school-wide reminders and updates, including weather-related school closings,
        o to alert families to a scholar’s absence or late arrival,
        o to remind families of important documents requiring signatures,
        o to inform families of meetings for parents or scholars, or
        o to notify families that their scholars are late or have been assigned after-school detentions.
            Families will be notified by a staff member no later than 12 pm Monday-Friday if your scholar
            earns the same day after-school detention. This will allow families ample time to make any
            necessary changes to accommodate your scholar’s after-school detention obligation.

Annual Back to School Night
All families, including families of Title I students, are invited to and encouraged to attend the annual Back to
School Night at their child’s school. Back to School Night also serves as the Annual Title I Parent Meeting
for each Democracy Prep school required under ESSA section 1116(c)(1). Parents and families will be
informed at the Annual Title I Parent Meeting of their child’s school’s participation in Title I and of their
rights to be involved in the child’s education. Parents will be provided with information about federally
funded school programs at the Annual Title I Parent Meeting/Back to School Night, including a description
and explanation of the curriculum in use at the school, the forms of academic assessment used to measure
progress, and the achievement levels of the challenging State academic standards, as required under ESSA
section 1116(c)(4)(B). Parents and families will also be provided materials and training to help them work
with their children to improve their children’s achievement. Parents are invited to the Annual Title I Parent
                                                                                                              27
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 29 of 52


Meeting/Back to School Night via flyers sent home with students. Parents will have the opportunity to
jointly develop the Parent and Family Engagement Policy with educators prior to each school year as
required under ESSA section 1116(a)(1). The local education agency (the charter school) will conduct an
annual evaluation of the Parent and Family Engagement Policy with the involvement of parents, and
findings will be used to revise the policy accordingly.

Phone Calls
Every member of the Democracy Prep DREAM team publishes his or her cell phone number at the
beginning of the year. Scholars and parents are encouraged to call teachers. If a teacher does not return a
message within 24 hours, the school leader should be informed. Abuse of the phone numbers of the
DREAM team will result in the imposition of appropriate consequences.

Opportunities for Family Involvement
Democracy Prep is a partnership made up of the school leadership, teachers, scholars, and families.
Although the job of making decisions about school policy belongs to the school leaders, superintendent,
and the CEO, family involvement is not only welcome but also absolutely necessary for the success of the
school. The Family Impact Managers (FIMs) (or the equivalent position)—personnel who serve as the
necessary link between families and the school—hold regular meetings with parents in order to involve
parents in an organized, ongoing, and timely way in the planning, review, and improvement of Title I
programs and all school programs; all families are welcome and encouraged to get involved. Additionally, we
rely on our families to support our efforts for civic engagement through:
        o Registering to vote (if eligible)
        o Assisting with voter registration drives
        o Joining scholars and the DREAM Team for primary and election day activities

The school will offer a flexible number of family engagement opportunities, and may provide home visits to
families who are not able to engage with the school through school-based events.

Parents and families are invited to provide feedback and comments on the Parent and Family Engagement
Policy, school programs, and the school improvement plan at various family engagement events. Family
Leadership Council meetings will provide regular opportunities for parents and families to formulate
suggestions and to participate, as appropriate, in decisions relating to the education of their children, and
respond to any such suggestions as soon as is practicably possible, as required under ESSA section
1116(c)(4)(C). If the school improvement plan is not satisfactory to families, the school will submit any
family comments on the plan when the school makes the plan available to the authorizer as required under
ESSA section 1116 (c)(5).

As part of Democracy Prep Public Schools network-wide annual professional development programs,
teachers, specialized instructional support personnel, principals, other school leaders, and other staff will be
educated, in the value and utility of contributions of parents and families, and in how to reach out to,
communicate with, and work with families as equal partners, implement and coordinate family programs,
and build ties between families and the school, as required under ESSA section 1116(e)(3).

To the extent feasible and appropriate, family engagement programs and activities will be coordinated with
other Federal, State, and local programs operated by the school, as required under ESSA section 1116(e)(4).

Information related to school and parent/family programs, meetings, and other activities is sent to parents
and families in a format such as flyers that the families can understand, as required under ESSA section
1116(e)(5). All information is translated into Spanish or any other language spoken by parents and families
as needed through the use of interpreters.
                                                                                                           28
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 30 of 52



Expectations for Families
Teachers may request mandatory family conferences with families of scholars who are in need of academic
and behavioral support. All families are invited to schedule appointments or to stop by to connect with their
scholars’ teachers. As teachers and leaders are extremely busy during the school day, family members who
stop by without having scheduled an appointment are not guaranteed an opportunity to speak with a
DREAM Team member immediately upon their arrival.

Democracy Prep families commit to partnering with the school to:
     o reinforce Democracy Prep academic and behavior standards at home
     o check homework nightly for completion
     o help with homework
     o call teachers with concerns
     o read and sign all notices sent home by the school
     o read and respond to family communications when necessary.
     o respond promptly to disciplinary and academic calls
     o attend school-wide events
     o pick up report cards and attend trimester conferences

Through regular conferences, phone calls, and emails, teachers and school leaders shall provide assistance to
parents and families in understanding such topics as the challenging State academic standards, State and
local assessments, how to monitor a child’s progress, and how to work with educators to improve the
achievement of their children, as required under ESSA section 1116(e)(1).

Gift Giving
Outside of Teacher Appreciation Week, Democracy Prep discourages parents from giving gifts to individual
teachers unless they receive prior approval from the school principal. In lieu of a gift, a handwritten note
from a scholar is a more appropriate and powerful way to show appreciation and gratitude. Parents wishing
to give to the school should see the School Leader for creative ways to show appreciation.

Contact Information
At the beginning of the school year, Democracy Prep collects family contact information, including address,
parent/guardian phone numbers and emails, and names and phone numbers for additional emergency
contacts. It is important for the school to maintain accurate contact information on file in the case of an
emergency and to provide the parent with regular updates regarding the scholars’ academic and behavioral
performance. It is up to the parent to notify the school immediately if there is a change in contact
information.

Birthdays
The Democracy Prep community celebrates birthdays enthusiastically at Town Hall. Out of fairness to all of
our scholars and our desire to ensure an academic environment free of distraction, we ask that parents
refrain from visiting scholars on their birthdays and from bringing gifts, balloons and, in light of potential
allergies, food for the class. Scholars are required to be in uniform on their birthday.

Procedures for Resolution of Parent/Guardian Concerns
Democracy Prep Public Schools is committed to maintaining a strong partnership and ongoing dialogue
between its teachers, staff, scholars, and families. If you have a concern about a school policy, academic
grade, suspension or discipline decision, or anything else, we welcome your input and encourage you to
contact the appropriate staff member at the school. We are committed to addressing the concerns of our
families and seeking a resolution that first and foremost benefits the academic development of your child
                                                                                                             29
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 31 of 52


toward success in the college of his or her choice.

Informal Complaint Process. If a parent or guardian has a concern or disagreement about a classroom event,
curricular or disciplinary decision, or other academic issue, he or she should first contact the teacher to
attempt to resolve the disagreement through informal discussion. If the concern is not adequately resolved,
the parent or guardian should request a further meeting. The teacher will contact the school leader and
schedule the follow-up conversation. All Democracy Prep staff members are expected to respond to a
parent/guardian complaint. Every effort will be made to respond to a parent/guardian complaint as quickly
as possible.

Formal Complaint Process. If the informal complaint process fails to produce a satisfactory resolution, a parent
or guardian may initiate a formal complaint by submitting a letter in writing to the school leader outlining, in
detail, the events, policies, or decisions at issue. The school leader will promptly conduct a thorough
investigation into the matter and issue a response in writing detailing his or her findings and
recommendations. If the parent or guardian is still not satisfied, he or she may appeal the school leader’s
determination to the Democracy Prep Public Schools superintendent.

Board of Trustees. If the matter still remains unresolved, the parent or guardian may write to the Board of
Trustees to request a review. A designated Board committee will schedule a meeting, at which time the
parent will have an opportunity to address his or her concerns. The committee will issue a report on its
findings to the Board prior to the next regular meeting, and the Board may take action as appropriate based
on the committee’s recommendations. A parent wishing to attend a Board meeting will be permitted to
speak but will be asked to limit his or her comments to 3 minutes. If additional time is necessary for public
participation and comments, an extra 30 minutes will be allotted at the end of the Board meeting. A parent
or guardian may address the Board at any meeting without going through the informal and formal complaint
processes outlined above, but the Board encourages these constructive conversations with the relevant
parties prior to direct outreach to the Board. The Board has the power and duty to take action as
appropriate.

Authorizer. If, after presentation of the complaint to the Board of Trustees, the parent or guardian believes
that the Board has not adequately addressed the complaint, the parent or guardian may present the
complaint to the school’s authorizer, which may investigate and respond. The authorizer has the power and
duty to take remedial action as appropriate.




Contact Information for Authorizer:
State Public Charter School Authority
2080 E. Flamingo Rd. Suite 230
Las Vegas, NV, 89119
(775.687.9174)




                                                                                                              30
        Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 32 of 52




                                      DREAM PRIVILEGES
Although everyone at Democracy Prep works hard for the sake of going to college and changing the world,
we also believe that hard work should pay off in opportunities to have fun and enjoy life! Scholars who
exhibit the DREAM values every day and who have earned DREAM dollars will have the opportunity to
redeem those dollars through amazing celebrations, trips, college visits, and other fun experiences.

In-school privileges may include:
    o Dress down days
    o Lunch incentives

Extended opportunities may include:
   o DREAM Trips: Indoor Sky-diving, Go-Kart Racing, Ice Skating, etc.
   o International Trips (e.g. Italy, Ecuador, South Korea, and South Africa)
   o End-of-the-year trips which begin small and become increasingly more distant, complex, and exciting.
       Trips have included:
           o Local museum visits
           o Out of state amusement parks
           o Picnics at Universities
           o College tours

                                                                                                       31
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 33 of 52


These opportunities work as positive motivators for our scholars to continue working hard, both on their
academics and their behavior. Scholars who regularly live the DREAM values will earn these great
opportunities. More importantly, scholars who regularly show DREAM values are learning and practicing
the behaviors that will lead to our scholars being responsible citizen-scholars, living a life of active
citizenship, and place them on a path to the college of their choice.




                                        CODE OF CONDUCT

Without a firm and consistent discipline policy, none of what we imagine for our scholars can happen.
Democracy Prep is committed to providing a safe and orderly school culture in which scholars can improve
their academic achievement. Scholars whose conduct does not meet the school community’s clearly defined
standards for reasonable and acceptable behavior will not be permitted to disrupt the education of others.
Therefore, every misbehavior will result in an appropriate consequence. This is the basis of our scholar
Code of Conduct. Consequences may vary based on the age and grade level of the scholar, the severity of
the incident, and the frequency with which the incident takes place.

DEMOCRACY PREP CODE OF CONDUCT:

1.       Disrupting the School Environment
1.1      Arriving late to school or class: Scholar tardiness disrupts class, inconveniences others, and often
results in academic difficulties. Scholars may not be late to school or class.
1.2      Choosing NOT to attend required school, school functions or school support: Scholars are
required to attend all academic and enrichment classes, assigned consequences, and assigned support
opportunities. Scholars are not permitted to leave the building without permission.
1.3      Misbehaving on the way to or from school: Our scholars, while in uniform, are our ambassadors
to the community and should embody the DREAM values of Democracy Prep. Disciplinary action may
result from choices made outside of the school building. Scholars may not misbehave while traveling to or
from school or while engaged in school-sponsored activities, such as field trips or after-school activities.
                                                                                                           32
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 34 of 52


Misbehavior includes, but is not limited to, using inappropriate language, making excessive noise, touching
other scholars, being disrespectful to others, and instigating, encouraging, recording, or promoting others to
fight and/or engage in criminal or otherwise inappropriate behavior. Scholars who misbehave on the way to
or from school may have to be escorted by a parent or guardian to and from school depending on the
severity of the situation, in addition to other consequences or requested support.
1.4     Access to the Building: Scholars are not permitted to block access to any room or part of the
school building. Scholars may not leave the building through any exits except those officially marked.
1.5     Leaving Campus Building without Permission: Once scholars arrive on campus, they may not
leave campus without permission.
1.6     Violating the Dress Code: Scholars must be in proper uniform. Only designated clothing items are
allowed to be worn in school and must be worn appropriately (according to the school’s Dress Code).
Parents may be required to pick up children who are not properly dressed for school, bring the missing
Dress Code item to the school, or authorize the scholar to return home to retrieve the necessary items.
Alternatively, scholars may serve mandatory after school detention for dress code violations.
1.7     Gum, Food, and Beverages: Scholars may not chew or carry gum at any time at Democracy Prep
(unless as a recognized academic or behavior modification or support). Scholars may not eat or drink at
unauthorized times or places at Democracy Prep.
1.8     Hallway Behavior: Scholars may not disrupt the instructional environment while in the hallway.
1.9     Disrupting Class and Preventing Teaching: Democracy Prep can fulfill its mission only if
classrooms are safe and teaching is uninterrupted. Scholars may not intentionally disrupt class with any
misbehaviors that distract the teacher or other scholars.
1.10 Arriving to Class Unprepared: When class begins, scholars must be prepared and have all
necessary materials (books, pencils, portfolio, paper etc.).
1.11    Entering or Leaving Classrooms Without Permission: Scholars may not enter a classroom
without permission, nor may they leave a classroom without having obtained a pass. Scholars must report to
locations as directed by staff, and remain in a designated location.
1.12 Failing to Complete Homework: Completing homework is essential to the success of individual
scholars and the classroom community. Scholars are expected to complete all of their homework
assignments on time.
1.13 Cheating, Plagiarism, and Copying Others’ Work: Cheating or copying the work of others (or
allowing other scholars to copy work) is unacceptable. This includes any and all talking during exams
irrespective of whether the chatter is in reference to the exam. In addition to other disciplinary
consequences, both the scholar who copied and the scholar who allowed the copying will receive zeros on
the assignment. This offense may result in in-school suspension, long-term suspension or expulsion.
1.14 Failing to Submit a Required Signature: Scholars are required to secure the signature of a
parent/guardian on homework, class assignments and forms when requested by any school staff member.
1.15 Forgery: Scholars may not forge a signature.
1.16 Using Objects as Projectiles: Scholars may not throw or kick objects inappropriately in school.
1.17 Lying to a Staff Member: Honesty is an essential element of personal character and is necessary
for the school to support the DREAM values. Scholars are not permitted to lie or attempt to conceal the
truth.
1.18 Being Disrespectful to a Staff Member: A school cannot function properly if scholars are
permitted to be disrespectful towards adults. For that reason, scholars may not be disrespectful towards a
staff member or any other adult associated with the school. Disrespect may include but is not limited to
directing the use of foul language at an adult, name calling, or engaging in unwanted or inappropriate
communication.
1.19 Ignoring or Refusing to Follow a Staff Member’s Directions: Scholars are expected to follow
the directions of any staff member the first time and respond in a respectful manner. Ignoring, delaying, or
refusing to respond to a staff member’s directive is considered an act of defiance or disrespect.
1.20 Being Disrespectful to a Scholar: If scholars do not feel physically and emotionally safe in school,
                                                                                                            33
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 35 of 52


teaching and learning are made more difficult. Therefore, scholars may not be disrespectful toward other
scholars. Disrespect may include, but is not limited to directing the use of foul language at another scholar,
name calling, or engaging in unwanted or inappropriate communication. Participation in the exchange,
posting, or commenting related to another scholar via social media that causes a disruption to the learning
environment can be considered bullying or intimidation.
1.21 Possession of Inappropriate Property: Scholars cannot possess any electronic music or game
devices in school other than as permitted above. Scholars may not possess any printed images, text, or lyrics
that are vulgar, profane, or sexually explicit, or any other items inappropriate for school.
1.22 Gambling: Scholars may not bet money or wager anything on the outcome of a game, contest, or
other event.
1.23 Filming and Distribution of Media Depicting Code of Conduct Violations: Scholars may not
take, share, or post photographs, pictures, or videos depicting a violation of this Code of Conduct.
1.24 Violation of the Computer/Email/Internet Acceptable Use Policy: Scholars may not violate
the terms of the Acceptable Use Policy set forth in this Handbook.

2.       Physical or Verbal Harm, Inappropriate Touching, and/or Threats
2.1      Causing Bodily Harm: Scholars may not cause physical injury to a scholar, school employee, or
another person. Scholars are not permitted to harm or attempt to harm a scholar, school employee, or
another person with or without a weapon or dangerous object.
2.2      Causing or Intending to Cause Physical Injury: Scholars may not cause or attempt to cause
physical injury or behave in such a way that could reasonably cause physical injury to any scholar, school
employee, or other members of the community.
2.3      Fighting, Unwanted Physical Contact, or Verbal Altercation: Scholars may not fight with other
scholars from Democracy Prep or persons not enrolled at the school. Harassing, pushing, touching, or any
form of unwanted physical contact is not tolerated regardless of the cause of the disturbance. Scholars may
not engage in verbal altercations, including but not limited to insults, yelling, or words that are reasonably
likely to incite a verbal or physical confrontation.
2.4      Play-fighting and Threatening: Play-fighting and/or the use of threats harm the safety of the
community. Scholars may not play-fight and/or threaten others playfully or with the intent of intimidating a
staff member or scholars.
2.5      Setting off False Alarms or Making a Threat: Scholars may not intentionally set off a false alarm
or make a destructive threat.
2.6      Engaging in Sexual Activity or Inappropriate Touching: A scholar may not engage in sexual
activity or inappropriate touching of another scholar or themselves in the school building or on the way to
and from school.

3.     Possession or Use of Firearms, Weapons, and/or Dangerous Objects
3.1    Possession or Use of a Firearm: Scholars may not possess or use a firearm.
3.2    Possession or Use of a Mock Firearm: Scholars may not possess or use mock firearms
3.3    Using or Possessing a Weapon or Dangerous Object: Scholars are not allowed to bring a
weapon of any sort to school, use any object in a dangerous or threatening manner, or have an actual
weapon or mock weapon on him/her or his/her property.
3.4    Arson: Scholars may not set a fire or possess any form of fire-making material, including lighters,
matches etc.

4.      Possession, Use or Distribution of Controlled Substances, Alcohol, or Tobacco
4.1     Using or Possessing Drugs or Alcohol: Scholars may not use, be under the influence of, or
possess any non-prescribed controlled substance, narcotic drug, hallucinogenic drug, amphetamine,
barbiturate, marijuana, alcoholic beverage, or intoxicant of any kind. Prescribed and over-the-counter drugs
must be delivered to the nurse or trained school employee by a parent or responsible person with a doctor-
                                                                                                           34
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 36 of 52


signed Authorization to Dispense Medication Form. Scholars may not be in possession of prescribed or
over-the-counter drugs.
4.2     Selling, Possessing, or Transferring Drugs or Alcohol: Scholars may not sell, distribute, or
possess with intent to sell or distribute prescribed or non-prescribed controlled substances.
4.3     Selling, Possessing, or Transferring Tobacco Products: Scholars may not sell, distribute, or
possess with intent to sell or distribute cigarettes, chewing tobacco, or other tobacco products.
4.4     Selling or Possessing Mock Controlled Substances, Alcohol or Tobacco: Scholars may not sell,
distribute or possess mock controlled substances, alcohol, tobacco, or drug paraphernalia.

5.       Harassment and Violation of Civil Rights
5.1      Violating the Civil Rights of Others: Scholars may not violate the others’ civil rights—the
fundamental rights of freedom and equality that belong to everyone.
5.2      Harassment: Scholars may not make unwanted sexual advances towards or commit sexual
harassment of any member of the school community. Harassment or intimidation of any members of the
school community on the basis of their racial or ethnic background, gender, age, sexual orientation, or
disability is not permitted.
5.3      Abusive or Profane Language or Treatment: Scholars may not use abusive, threatening, vulgar,
coarse, or degrading language (including racial epithets or sexist or homophobic remarks) in speech or in
writing.
5.4      Bullying and Intimidation: Scholars may not physically, verbally (through speech or writing), or
through technology and/or social media in order to intimidate or bully or attempt to intimidate or bully any
member of the school community.

6.       Theft or Vandalism
6.1      Theft, Loss or Destruction of Personal or School Property: Scholars may not steal, lose, or
damage property belonging to someone else or to the school.
6.2      Mistreatment or Inappropriate Use of School Technology or School Property: Scholars must
treat computers, printers, and other technology with care. Democracy Prep does not tolerate attempts to
access the school’s files or other inappropriate uses of technology or the Internet. Scholars do not have the
right to use school computers to access chat rooms or non-Democracy Prep emails or to access web sites or
files that contain profanity, sexually explicit language or pictures, excessively violent themes, and/or other
material inappropriate for minors. Scholars are prohibited from using school telephones without permission.
In the event of an emergency, scholars may be allowed to use the school telephones, but only at the
discretion of school staff members. Staff members will always be the first to reach out to a parent or
guardian in the event of an emergency or to inform the parent/guardian of an urgent matter. Scholars must
not mistreat other school property including but not limited to text and reading books. Writing or marking
on any desks or school property is strictly prohibited.

7.        Gang-Related Activity: Scholars may not engage in any gang-related activity, which shall be defined
as any act(s) that promotes gangs or gang-related activities including, but not limited to, (1) communicating
either verbally or non-verbally (hand signs, gestures, handshakes, drawings, etc.), to convey membership or
affiliation with a gang; (2) defacing school or personal property with gang-related graffiti, symbols or
slogans; (3) requiring payment of protection, insurance, or otherwise intimidating or threatening any person
related to gang-related activity; and (4) soliciting others for gang membership

8.      Failure to Comply with School-Imposed Consequences: Scholars must comply with school-imposed
consequences. In order for the school to maintain high expectations and a safe and respectful school
environment — two vital parts of our school culture — scholars must comply with all consequences
assigned including any suspension or disciplinary action.

                                                                                                           35
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 37 of 52


9. Repeated Violations of the Code of Conduct: As outlined below, repeated violations may result in
consequences of greater severity or length at the discretion of the school leader or in collaboration with the
Office of the Superintendent. Repeated inability to adhere to the school’s rules may result in the scholar’s
removal from the Democracy Prep community.




 DREAM BIG Value            Expectations
 Discipline                 Follow specific directions the first time given.
                            Remain focused during instructional and independent work time.
                            Adhere to a consistent study schedule at home.
 Respect                    Be respectful with your body language, and proximity when engaging with staff
                            and peers.
                            Be verbally polite to those around you. This is the expectation even when you are
                            given a direction you do not like or agree with in the moment.
 Enthusiasm                 Use professional posture by sitting up & tracking the speaker, Ask and Answer
                            questions, and raise your hand throughout the school day
                            Move with urgency from place to place and from task to task.
 Accountability             Apologize and take responsibility for mistakes you make.
                            Come prepared and organized with all of your materials for class to school each
                            day.
 Maturity                   When no one is looking still behave as if all of your teachers and family were in
                            the room watching and listening to you.
                            Be a responsible role model and leader for yourself and your classmates.
 Bravery                    Cultivate a willingness to take on new challenges.
                            Practice and promote justice and equality in your school, community and world,
                            even when faced with opposition.
 Initiative                 Ask questions when there are gaps in your understanding.
                            Assess a given situation or problem and develop a tenable plan of action.
                            Be an independent and critical thinker, drawing on creativity and innovation.
 Grit                       Relentlessly persist toward set goals despite resistance or setbacks.
                            Maintain an optimistic perspective that hard work results in achievement.

                   PROCEDURES FOR DISCIPLINARY VIOLATIONS
At Democracy Prep Public Schools, we are committed to serving all scholars, especially those who need us
the most, while simultaneously protecting the strong culture that makes our academic gains possible. All
scholars are taught the DREAM values and are held accountable to them throughout the year. As stated
above in the general Code of Conduct, misbehaviors at Democracy Prep result in consequences. If negative

                                                                                                            36
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 38 of 52


behaviors persist, or if scholars have not adequately fulfilled the given consequence, more serious
consequences may be put in place. Consequences vary based on the grade level of the scholar, the severity
of the action, and the frequency of the incident. Such consequences may include

    o Scholar reflection on community violation (may be written, private or public);
    o Removal of school privileges (including school trips, in-school privileges, etc.);
    o Lunch or after-school detention;
    o School/community service;
    o In-school suspension;
    o Short-term out-of-school suspension;
    o Long-term out-of-school suspension; and
    o Removal from the school community.

To preserve valuable instructional time, Democracy Prep strives to keep our scholars in school and in
classrooms. However, allowing the same scholars to commit the same infractions in the same situations can
have a deleterious effect on the culture of our schools. Therefore, when a scholar’s actions are detracting
from the ability of other scholars to learn in a safe, value-added environment, it may be necessary to remove
the offending scholar from the classroom and, in the most severe cases, asked to leave the school
community and eventually from the school. If a scholar’s consequence involves being picked up by a parent,
guardian, or authorized adult, or suspended for any period of time, a parent or guardian may be asked to
meet with an administrator regarding the scholar’s behavior prior to his or her return to school.

Tiered Behavior Responses
While Democracy Prep strives to implement our behavior system consistently, we also recognize that some
scholars’ needs may be best met through customized behavior plans. We also seek to tailor consequences to
the severity and frequency of the undesirable behavior and the scholar’s individual circumstances. Both the
severity of consequences and the scope and depth of structured, proactive support provided by the
DREAM Team to scholars struggling to meet behavioral expectations will increase commensurate with the
severity and frequency of the violations. As the consequences become more severe, we will notify and seek
the involvement of families to help design and implement response plans. Democracy Prep’s response to
behaviors will escalate as negative behaviors escalate, with the most serious infractions of the Code of
Conduct receiving the most serious consequences. Violence directed to other scholars or staff will
automatically lead to the most serious consequences.

All scholars facing out of school suspension are entitled to due process. For a short-term out of school
suspension (i.e., a suspension for less than ten days), the scholar will, prior to the suspension, be told by the
principal or school leader the basis for the suspension, the evidence supporting the consequence, and will be
able to give his or her side of the story. For a suspension longer than ten days, a scholar will have the
opportunity to present evidence to the school leader in a more formal proceeding, is entitled to be
represented by counsel, will be provided the evidence supporting the suspension, and will be given the
opportunity to confront the evidence against the scholar and to present evidence as well. The scholar can be
removed from the school immediately if a danger to others and the school environment. In appropriate
circumstances the scholar may also be referred to law enforcement authorities.

The most serious consequence, if all else fails and in extraordinary circumstances, will be expulsion from the
school. A scholar facing expulsion and his or her parents or guardians will be afforded all due process
protections required under applicable laws and regulations including a full and fair hearing.


                                                                                                              37
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 39 of 52


Being Proactive
It is the school’s job to connect the dots for scholars and families on exactly why we work so hard and why
we hold high expectations for every scholar. This messaging must come through
     o New scholar enrollment;
     o Family Orientations;
     o Prep Academy;
     o Coffee and Conversations;
     o Parent/Teacher conferences
     o Parent meetings upon request
     o Official school notifications; and
     o Ongoing informal communication and meetings with staff, scholars, and families.

Alternative Instruction
DPPS provides scholars with alternative instruction if they are suspended or expelled (until enrolled in
another school, or until the end of the school year, whichever comes first). During the period of their
removal or suspension, scholars must be provided with alternative instruction, which includes, but is not
limited to, classwork and homework assignments. Additionally, scholars will be permitted to take any
citywide or state examinations that are administered during the suspension period for which no make up
examination is permitted by the testing authority, as well as to make up school examinations that may affect
their academic records. Arrangements will be made between the school and each individual family for the
delivery of services, pick up/delivery of work, and the making-up of any missed assignments and classroom
instructional support. All alternative instructional materials will permit the scholar to make adequate
academic progress and must be completed satisfactorily for the scholar to return to school. Nonetheless,
alternative instruction cannot replicate all the benefits of full classroom instruction and participation by the
scholar.

Alternative instruction will provide the scholar with an opportunity to continue to earn academic credit and
must be appropriate to the individual needs of the scholar. All IDEA mandates must be followed for
scholars with disabilities during alternative instruction. In determining the alternative instruction for a
scholar with a disability and for a scholar who has a 504 Accommodation Plan, consideration will be given
to the scholar’s IEP and behavioral intervention plan, or 504 Accommodation Plan.

Due Process Protections
Democracy Prep holds all scholars to high expectations. Scholars with an identified disability as documented
by an IEP or 504 Plan are provided with the accommodations necessary to access the curriculum. This
includes accommodations that address social, emotional, and behavior concerns.

Scholars with disabilities have the same rights and responsibilities as other scholars, and are afforded due
process protections under the provisions of the Individuals with Disabilities Education Act and its
implementing regulations. A scholar with a disability may be entitled to disciplinary measures that align with
his/her needs as outlined in an IEP, 504 plan, and/or determinations from a Manifestation Determination
Review (“MDR”). Scholars for whom an IEP does not include specific disciplinary guidelines may be
disciplined in accordance with the standard school policy. Re-entry meetings occur when a scholar is
removed from the environment for a severe or repetitious unproductive behavior.

When a scholar with an IEP has been removed from school for either 10 consecutive days or for more than
10 cumulative school days in a school year based on conduct that forms a pattern of removal and results in a
change in placement as determined by the school, he or she is entitled to a prompt review of the causal
relationship between his or her disability and the behavior that precipitated the school’s disciplinary action.
                                                                                                              38
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 40 of 52


The MDR is designed to determine whether (1) the conduct in question was caused by or had a direct and
substantial relationship to the scholar’s disability; or (2) the conduct in question was the direct result of the
school’s failure to implement the IEP. The manifestation team will consist of school officials, the scholar’s
parent or guardian, and relevant members of the multidisciplinary team. Parents or guardians will receive
written notification prior to any manifestation team meeting. This notification will inform the parent or
guardian of (1) the purpose of the meeting, (2) the names of the individuals expected to attend, and (3) his
or her right to have relevant members of the multidisciplinary team participate at the parent or guardian’s
request.

The MDR will include a review of all relevant information in the scholar’s file including his or her IEP, any
teacher observations, and any relevant information provided by the parent or guardian. If the manifestation
team determines that the scholar’s conduct was a manifestation of his or her disability, the multidisciplinary
team will (1) conduct a functional behavioral assessment and implement a behavioral intervention plan; and
(2) return the scholar to the placement from which the scholar was removed, unless the parent or guardian
and the school agree to a change of placement as part of the modification of the behavioral intervention
plan. If the manifestation team determines the conduct in question was the direct result of the school’s
failure to implement the IEP, the school will take immediate steps to remedy those deficiencies. Lastly, if
the scholar’s conduct is ruled not to have been a manifestation of his or her disability, school personnel may
apply the relevant disciplinary procedures to scholars with disabilities in the same manner and for the same
duration as the procedures would be applied to scholars without disabilities.


                                      VISITING OUR SCHOOL
Democracy Prep always welcomes and encourages visitors, both from within and outside of our school
community, to observe our scholars and DREAM Team members in action. However, in order to assure
the safety and well-being of all scholars and staff, all visitors — including parents and guardians — are
required to report to the office at the main entrance of each school. Visitors may be required to have a
visitor’s pass once they have checked in with the front desk. Any visitor who does not report to the office,
or is found in the building without authorization and a visitor’s pass, will be asked to leave immediately, and
the authorities will be called if the request is not heeded.

Democracy Prep maintains an open door policy with our parents and families, provided they are not a
distraction to the learning environment. Family members who are over 18 are welcome to come and
observe classes and school operation on non-testing days. Parents and family members are also welcome to
request meetings with any member of the DREAM team. Meetings will be scheduled at the DREAM team
member’s earliest possible convenience. If requests for a meeting are not met, family members should
report the concern to the school leader.

In case of an emergency, parents or guardians should contact the front desk either by phone or in person.
Under no circumstances should parents or guardians contact scholars in their classrooms, or attempt to
withdraw scholars from the building without notifying and receiving permission from the school.

Disruptive Visitors & Restricted Access
Democracy Prep works hard to maintain a safe and orderly environment for teachers and scholars. To that
end, the school reserves the right to restrict visitors (including family members of scholars and staff) who do
not display the DREAM values of the larger community. Examples of disruptive visitors include those who
raise their voice, use profanity, threaten scholars, staff, or other scholars’ family members, or are physically
or verbally aggressive in any way.

                                                                                                                39
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 41 of 52



If a visitor’s access must be restricted due to inappropriate behavior of any kind, they will receive a letter
outlining the offenses that led to the restricted access and will be notified as to proper procedures for
contact and communication with both staff and their scholar while on Democracy Prep property. If after a
visitor has received a restricted access letter, they continue to disrupt the Democracy Prep learning
environment greater steps may be taken including notification of the proper authorities.


                   MISCELLANEOUS POLICIES AND PROCEDURES
Nondiscrimination
Democracy Prep does not discriminate in admission to, access to, treatment in, or employment in its
services, programs and activities, on the basis of race, color, or national origin, in accordance with Title VI
of the Civil Rights Act of 1964 (Title VI); on the basis of sex, in accordance with Title IX of the Education
Amendments of 1972; on the basis of disability, in accordance with Section 504 of the Rehabilitation Act of
1973 (Section 504) and Title II of the Americans with Disabilities Act of 1990 (ADA); or on the basis of
age, in accordance with the Age Discrimination in Employment Act of 1974 (ADEA). In addition, no
person shall be discriminated against in admission to Democracy Prep on the basis of race, color, creed,
gender, ethnicity, sexual orientation, mental or physical disability, age, ancestry, athletic performance, special
need, proficiency in the English language or a foreign language, or prior academic achievement. No person
shall be discriminated against in obtaining the advantages, privileges or access to the courses of study
offered by Democracy Prep on the basis of race, gender, color, religion, national origin, or sexual
orientation. Finally, pregnant scholars are allowed to remain in regular education classes and participate in
extracurricular activities with non-pregnant scholars throughout their pregnancy, and after giving birth are
permitted to return to the same academic and extracurricular program as before the leave (Title IX).
Harassment
Democracy Prep is committed to maintaining a school environment free of harassment based on race,
color, religion, national origin, age, gender, sexual orientation, or disability. Harassment by administrators,
certified and support personnel, scholars, vendors and other individuals at school or at school-sponsored
events is unlawful and is strictly prohibited. Democracy Prep requires all employees and scholars to conduct
themselves in an appropriate manner with respect to their fellow employees, scholars and all members of
the school community.

Sexual Harassment
Scholars have a right to learn in an environment that is free from all forms of sexual harassment. Sexual
harassment is defined as unwelcome behavior of a sexual nature that is so severe, pervasive and objectively
offensive that it interferes with a scholar’s educational experience. Sexual harassment may include a range of
subtle and not so subtle behaviors and may involve individuals of the same or different gender. Depending
on the circumstances, these behaviors may include:

        1) verbal or physical sexual advances;
        2) pressure for sexual activity;
        3) conditioning an educational aid, benefit, or service on a scholar’s participation in unwelcome
           sexual conduct;
        4) sexual jokes or pictures;
        5) comments regarding physical characteristics;
        6) suggesting or demanding sexual involvement;
        7) inappropriate touching, pinching, patting, or brushing against; and
        8) dating violence, domestic violence or stalking
                                                                                                                40
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 42 of 52



Complaint Procedure and Investigation

1. Reporting an Incident of Sexual Harassment or Retaliation
It is the express policy of Democracy Prep to encourage those who have experienced sexual
harassment to report such claims. Any scholar who believes that s/he has been subjected to sexual
harassment by any employee, agent, or scholar of Democracy Prep should report the incident to
their designated Title IX Coordinator Rachel Cardinal (702)-934-3056, via email at
rachel.cardinal@democracyprep.org, via mail at 1201 W Lake Mead Blvd., Las Vegas, NV 89105, or
via fax at (210)-228-3065. Scholars who believe that they have witnessed unlawful sexual harassment
should report the incident and the names of the persons involved to their Title IX Coordinator
and/or School Leader. Confidentiality will be maintained, and no retaliation will be allowed to occur
as a result of good faith reporting of sexual harassment.

Early reporting and intervention have proven to be the most effective method of resolving actual or
perceived incidents of harassment. Therefore, while no fixed reporting period has been established,
Democracy Prep strongly urges the prompt reporting of complaints or concerns so that rapid and
constructive action can be taken.

The availability of this complaint procedure does not preclude scholars who believe they are being
subjected to discriminating or harassing conduct from promptly advising the offender that his or her
behavior is unwelcome and requesting that it be discontinued.

2. Evidentiary Standard
Respondents are presumed not responsible for the alleged conduct. Democracy Prep uses the clear
and convincing evidence standard in investigations of complaints alleging sexual harassment and any
related violations. This means that the investigation determines whether the allegations are highly and
substantially more likely to be true than untrue.

3. Supportive Measures
Democracy Prep offers a wide range of supportive measures for scholars and employees.
Supportive measures are free individualized services offered as appropriate to the reporting and
responding parties involved in an alleged incident of sexual harassment. Supportive measures include
counseling, extensions of deadlines, modification of work/class schedules, and mutual restrictions on
contact.

A scholar may request to receive supportive measures even if they do not choose to participate in the
school’s complaint resolution process. Requests for supportive measures in connection with an
incident of sexual harassment should be made to the Title IX Coordinator. Democracy Prep will grant
such supportive measures, provided they are reasonable and available. The Title IX Coordinator may
also initiate supportive measures to immediately respond to the situation.

4. Time Frame for Investigation and Resolution
While the time frame to resolve a reported incident may vary from case to case, depending on the
specific facts and circumstances, it is expected that in most cases complaints will be resolved within
30 days. If the process takes longer than 30 days, both the complainant and respondent will be notified
in writing.




                                                                                                          41
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 43 of 52


5. Initial Assessment
Once a complaint or notice of any allegation of sexual harassment is received, the Title IX Coordinator
will make an initial assessment of the reported information and respond to any immediate health or
safety concerns raised by the report. Complainant and respondent will receive written notice within 10
days of a reported allegation. Each party will have 10 days to respond in writing.

6. Investigation
Democracy Prep will thoroughly, promptly, and impartially investigate any reported allegations of
sexual harassment or retaliation. The investigation may include individual interviews with the parties
involved and, where necessary, with individuals who may have observed the alleged conduct or may
have relevant knowledge. No information protected by a legal privilege can be used during an
investigation unless an individual voluntarily waives it. Democracy Prep will maintain confidentiality
throughout the investigatory process to the extent practicable and as permitted by law.

Upon investigation, a complaint must be dismissed under Title IX if:
               (1)     the alleged conduct does not meet the requirements for sexual
               harassment;
               (2)     the complaint alleges conduct that did not occur in the school’s education
               program or activity; or
               (3)     the alleged conduct did not occur in the United States

Democracy Prep will also investigate and address complaints based on harassment taking place on
Democracy Prep international trips pursuant to other statutes and its Code of Conduct.

A complaint may be dismissed under Title IX if:
              (1) Respondent is no longer enrolled or employed by Democracy Prep; or
              (2) Specific circumstances prevent the school from gathering evidence sufficient to
              reach a determination about the allegation(s)

7. Notice of Outcome
The complainant and respondent will receive simultaneous written notice of the outcome of the
investigation.

8. Responsive Action
Misconduct constituting sexual harassment or retaliation will be dealt with promptly and appropriately.
Dishonesty during an investigation or making a false complaint, in bad faith, also constitutes actionable
misconduct. Responsive actions for misconduct may include, for example, referral to counseling,
monitoring of the offender and/or disciplinary action such as warning or reprimand, suspension, or
removal from the school community.

9. Appeal
Both the respondent and complainant may request a prompt review of the outcome of the
investigation. A party may seek an appeal under the following circumstances:

      1. After a mandatory or discretionary dismissal;
      2. A procedural irregularity affected the outcome of the matter;
      3. New evidence has been discovered that was not reasonably available at the time of the
determination; or
      4. A conflict of interest on the part of the Title IX Coordinator, an investigator who compiled
the evidence, or a decision-maker, and the conflict of interest affected the outcome of the case

                                                                                                            42
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 44 of 52



A request to appeal the outcome of an investigation may be made in writing to the Title IX
Coordinator, providing the basis for that request and any evidence to support the request. Upon
receipt, the Title IX Coordinator will inform the other party of the request and provide the other party
with 7 days to respond, including the submission of evidence if desired. After considering the parties’
written statements, the decision-maker on appeal will issue a written decision and send it to the parties
simultaneously.


Public Documents / Freedom of Information Law (FOIL)
Democracy Prep fully complies with all the Freedom of Information Law (FOIL). Any requests for school
records or information from the school must be in writing and submitted to the school leader. Within five
business days of receipt of a written request, the school, depending on the requested information, will
respond by:

    o Making the information available at the school itself during normal business hours to the person
      requesting it;
    o Denying the request in writing; or
    o Providing a written acknowledgment of receipt of the request that supplies an approximate date for
      when the request will be granted or denied.

If the person requesting information is denied access to a record, s/he may, within 30 days, appeal such
denial to the school leader. Upon timely receipt of such an appeal, the school, within 10 business days of the
receipt of the appeal, will fully explain the reasons for further denial or provide access to the record(s)
sought. The school will also forward a copy of the appeal, as well as its ultimate determination, to the
Committee on Open Government. If further denied, the person requesting information may further appeal
through an Article 78 proceeding.

The school may deny access to requested records if:
   o Such records are specifically exempted from disclosure by state or federal statute;
   o Such access would constitute an unwarranted invasion of personal privacy;
   o Such records, if disclosed, would impair present or imminent contract awards or collective bargaining
     negotiations;
   o Such records are trade secrets and which, if disclosed, would cause substantial injury to the
     competitive position of a commercial enterprise;
   o Such records are compiled for law enforcement purposes and which, if disclosed, would meet the
     conditions set forth in Public Officers Law §87(2)(e);
   o Such records, if disclosed, would endanger the life or safety of any person;
   o Such records are computer access codes; and/or
   o Such records are internal materials which are not statistical or factual tabulations of data, instructions
     to staff that affect the public, a final policy, nor external audits.

The school may charge a copying fee for each page requested to be copied. The fee can be no more than the
fee allowed by state law. Types of records held by the school may include:

    o Student Health Records
    o Student Immunization Records
    o Student Medical Records
    o Safety Records
                                                                                                             43
          Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 45 of 52


    o School SAVE Plan
    o Reports of Fire Department Inspections
    o School Contracts
    o Management Contract Records
    o Outside Contract Records
    o Personnel Files
    o Fingerprint Clearance Records
    o Certification Records

Education Records and Family Education Rights and Privacy Act (FERPA)

Federal and state laws provide parents or guardians and eligible scholars (those who are age 18 or older)
with rights of confidentiality, access, and amendment relating to their education records. Copies of the
regulations detailing these rights are available from the Scholar Administrative Manager. The following is a
general overview:

Confidential Records include grades, evaluations, disciplinary actions, and health records. Release of scholar
records generally requires written consent of the parent or eligible scholar. However, the regulations provide
certain exceptions. For example, staff members and employees of the district have access to records as
needed to perform their duties. Scholar records will also be sent to schools as required by Nevada law and
regulation. Please note that at Democracy Prep scholar work and results are prominently displayed in classrooms and in the
community as part of our educational program.

The Family Educational Rights and Privacy Act (FERPA) (20 U.S.C. § 1232g; 34 CFR Part 99) is a Federal
law that protects the privacy of student education records. The law applies to all schools that receive
funding under an applicable program of the U.S. Department of Education. FERPA gives parents and
guardians certain rights with respect to their children's education records. These rights transfer to the
student when he or she reaches the age of 18 or attends a school beyond the high school level. Students to
whom the rights have transferred are “eligible students.”

In accordance with FERPA law, Parents or students
over 18 years of age have the right to inspect and review
the student’s education records maintained by the school
within 45 days of the day that Democracy Prep receives
a request for access. Requests for education records
should be made in writing to the operations manager
and specify which records the parent or eligible scholar
wishes to inspect. The operations manager will make
arrangements for access and notify the parent or eligible
scholar of the time and place where the records may be inspected. Parents or students over 18 years of age
have the right to request that the school correct records that they believe to be inaccurate or misleading. If
the school decides not to amend the record, the parent or eligible student then has the right to a formal
hearing. The issue will first be heard by the Chief Executive Officer of Democracy Prep Public Schools or
the CEO’s designee. If the parent or eligible student is still not satisfied with the decision of the CEO or the
CEO’s designee, a hearing with the board of directors or a designated subcommittee of the board may be
requested. The decision of the board of directors or its designated subcommittee is final.

The school may disclose, without consent, “directory” information such as a student’s name, address,
telephone number, date and place of birth, honors and awards, and dates of attendance. Any parent who
                                                                                                                       44
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 46 of 52


does not want such directory information included should contact the school’s Operations Manager.

This listing in the Student & Family Handbook serves as the school’s annual notification of parents and
eligible students of their rights under FERPA.

Generally, the school must have written permission from the parent or eligible student in order to release
any information from a student's education record. However, the school may disclose education records
without prior written consent as permitted by FERPA, including the FERPA exception for disclosure to
school officials with legitimate education interests. A school official is a person employed by the school in
an administrative, supervisory, academic, research or support staff position; a contractor, consultant, or
other outside service provider retained to provide various institutional services and functions under
contract; or a person serving on any schoolboard, committee, or council.

A school official has a legitimate educational interest if the official needs to review an education record in
order to fulfill his or her professional responsibilities on behalf of the school.

In addition, the school may disclose education records, without consent, to the following parties or under
the following conditions (34 CFR § 99.31):

        o   Other schools to which a student is transferring;
        o   Specified officials for audit or evaluation purposes;
        o   Appropriate parties in connection with financial aid to a student;
        o   Organizations conducting certain studies for or on behalf of the school;
        o   Accrediting organizations;
        o   To comply with a judicial order or lawfully issued subpoena;
        o   Appropriate officials in cases of health and safety emergencies; and
        o   State and local authorities, within a juvenile justice system, pursuant to specific State law.

      Parents and eligible scholars have a right to file a complaint with the U.S. Department of Education
      concerning alleged failures by the school to comply with the requirements of FERPA or its
      notification requirements. The name and the address of the office that administers FERPA is:

                                       Family Policy Compliance Office
                                        U.S. Department of Education
                                         400 Maryland Avenue, SW
                                        Washington, DC 20202-5901


McKinney-Vento Information
Each campus has a designated staff person who understands and is able to carry out the mandated duties of
serving as the McKinney-Vento Liaison on behalf of students experiencing housing instability. The name
and contact information of the McKinney-Vento liaison and the rights of students in temporary housing can
be found on each school’s website and are also posted in the main office of each school.

DPPS schools ensure the immediate enrollment and full participation of children and youth experiencing
homelessness even when they do not have the documents normally needed for enrollment (e.g. proof of
immunizations, proof of residency, birth certificate, school records, etc.), including students with IEPs.
DPPS schools also ensures the continued enrollment of students who become homeless, including those
students who are temporarily residing outside of the boundaries of a school’s district of location.
                                                                                                                 45
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 47 of 52


Administrative Managers ensure that students experiencing homelessness, including unaccompanied
homeless youth, are immediately enrolled, even if they are missing records.

Transportation is promptly provided (within 3 days) for homeless students for the duration of
homelessness, including to students who are temporarily housed outside of the boundaries of the school’s
district of location. Transportation is provided up to 50 miles each way. Transportation is provided for
students who are homeless to participate in after-school activities and summer school if the lack of
transportation poses a barrier.

Transportation is also provided to maintain the enrollment of children in foster care, when in their best
interest, for the duration of the time in foster care.

Board Meetings
Pursuant to the Open Meetings laws, all meetings of the school’s Board of Trustees are open to the public.
A schedule of all meetings, including date, time and location will be posted in a prominent space at the
school and on the school’s website.

Human Services
Below are several emergency telephone numbers that may be useful to parents/guardians and scholars:

Las Vegas Numbers
Child Abuse Care Line          702-399-0081
Domestic Violence Hotline      702-646-4981
Drug Dependence Hotline        888-616-0364
Mental Health Hotline          702-486-6000
Police/Fire Emergency          911
Las Vegas Poison Control       1-800-222-1222
Rape Crisis Hotline            702-366-1640
Runaway Hotline                1-800-621-4000
Suicide Prevention             1-800-273-8255




                                                                                                            46
         Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 48 of 52


                             APPENDIX A: SCHOLAR UNIFORM
The Democracy Prep uniform always includes required tie, shirt, pants, belt, socks, and shoes. Shoes and
belts must be solid black. Socks may be any desired color or pattern. Glasses or contact lens must be worn
for scholars who need those accommodations. Jewelry is limited to simple earrings. Necklaces must be worn
underneath the shirt.

The Democracy Prep High School Uniform
1. Light blue button-down oxford shirt with DPAC logo.
     a) Shirt neatly tucked into pants.
     b) Clean white undershirts are recommended beneath the uniform shirt and required
   beneath uniform shirts that are thin.
     d) Short-sleeve undergarments may not be longer than the oxford shirt and may not show beneath
   or through the uniform shirt at all.
2. Khaki slacks with belt loops or shorts.
     a) Slacks may not have pockets anywhere on the leg (no carpenter or cargo pants).
     b) Slacks may not have any visible logos.
     c) Slacks may not be made of jean or corduroy material.
     d) Slacks may not be too loose or too tight.
     e) Slacks must be worn at or above the hip line.
     f) A khaki pleated skirt purchased through Campus Club, the school’s official uniform vendor. This skirt
MUST be no shorter than 2 inches above the knee and must be from Campus Club only.
    g) When wearing skirts, scholars should wear either 1) no tights/stockings with socks of any color OR 2)
        tights/stockings in one of four colors (navy, black, white, grey).
3. Official navy & gold striped tie.
4. All black belt — no studs, designs, or extra notches.
5. Socks of any color
6. All black shoes — no logos or markings of any other color are permitted.
     a) Solid black boots may also be worn. However, pants may never be tucked into boots and boots may
         not be worn with the gym sweatpants.
     b) Scholars may also wear plain black “Mary Jane” style shoes or basic flats.
8. Undershirts must be solid and one of the following colors: white, navy blue, light blue, black, or gray.
     Long sleeve undershirts of any color are NOT allowed under short sleeve uniform shirts.
9. Official DPAC sweater during cold months.
10. All hair colors and designs/shavings are permitted with the exception of known gang affiliations or
    vulgarity. Hair coloring and styling should not be distracting to the learning environment.

Scholars May Not Wear The Following

1.   More than two earrings per ear
2.   Excessive perfume, cologne, or makeup.
3.   Outer garments — such as hoodies or sweatshirts — other than the Democracy Prep sweater.
4.   Colored or patterned undershirts that show at all beneath the uniform shirt.

The Democracy Prep uniform NEVER includes tattoos, fake tattoos, any sort of visible writing on the skin,
fanny packs, facial piercings, kerchiefs, bandanas, hairnets, other head coverings which do not have a
religious or cultural purpose, or outer garments such as hoodies or sweatshirts not earned as DP swag.


                                                                                                          47
        Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 49 of 52


Other Uniform Expectations
1. Artificial and natural nails must be kept short (less than 1/4 inch from the nail bed).
2. All scholars must carry a book bag large enough to hold all school materials and supplies without exposing
   or damaging them. Backpacks on wheels are permitted, as long as they also have straps and are not
   dragged on stairs. String book bags are not permitted. Bags that close via zipper or flap are highly
   recommended.
3. Scholars may not change out of their uniform after school at any time while still in the school building
   without permission from a member of the DREAM Team.
Each DPAC high school underclassman will take gym. For the time scholars are in gym, they are required to
wear the DPAC gym uniform.

The DPAC gym uniform consists of:
1. Navy blue DPAC gym shirt with heather grey DP sweatpants or gym shorts from Campus Club.
     Scholars may wear a long-sleeved undershirt underneath the gym t-shirt but can only be navy blue,
     white, black, or grey in color.
2. Appropriately supportive sneakers. Scholars may not wear boots with the gym uniform.
3. Shorts must be no shorter than two inches above the knee.

Other Physical Education Expectations
       o Girls should wear appropriately supportive undergarments. No underwear or undergarments
          should show at any time.
       o Girls should make sure their hair is neatly pulled back.
       o If instructed by their School Leader, scholars should be prepared to change in communal same-
          sex changing rooms both before and after PE.
       o Perfume or other fragrance sprays may not be applied in the changing rooms or bathrooms due
          to sensitivity for scholars and staff with allergies.
       o Deodorant must be worn.

Saturday Uniform Expectations
Scholars attending any Saturday event at the school may dress down using the following guidelines outlined
on scholar dress down days:
       o Scholars must wear either a Democracy Prep or college shirt;
       o Scholars must wear all-black sneakers or boots; and
       o Scholars may wear non-ripped jeans or khakis.




                                                                                                          48
       Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 50 of 52


                          APPENDIX B: SAMPLE SCHEDULE

              Grade 9            Grade 10               Grade 11               Grade 12
7:00 – 7:25   Breakfast          Breakfast              Breakfast              Breakfast
7:30-8:04     Advisory           Advisory               Advisory               Advisory
8:07 -9:17    Biology            Chemistry              Physics                Sociology of
                                                                               Change
9:20-10:30    Algebra I          Geometry               Algebra II             Calculus
10:33-11:43   Global History     US History             US History             Government
11:46-12:21   Lunch              Lunch                  Lunch                  Lunch
12:24-1:34    Literature I       Literature II          Literature III         AP Literature
1:37-2:47     Korean I           Korean II              Spanish III            Elective Class
2:50-4:00     Elective Class     Elective Class         Elective Class         Elective Class
4:10-4:40     Extracurriculars   Extracurriculars and   Extracurriculars and   Extracurriculars
              and Tutoring       Tutoring               Tutoring               and Tutoring




                                                                                                  49
        Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 51 of 52


                          APPENDIX C: DISCIPLINARY UPDATES
The content below refers to content within the DPPS Discipline Handbook that will provide you with
standardized systems, guidelines for network-wide non-negotiables and best practices, and answers to
frequently asked questions about discipline at DPAC. This guide is meant to be referenced when needed
and especially prior to reaching out to the Office of the Superintendent with requests or questions you may
have regarding the topics laid out below. We have made updates to specific sections of the Discipline
Handbook based on feedback and our evaluation of specific sections that will continue our efforts in
providing fair and thoughtful consequences when situations arise. Please find below the section header,
pages updates were made to, and a brief description of the updated details:

1. Suggested consequences for send out refusals
On page 7 of the DPPS Discipline Handbook, you can find updates to best practices on how
Democracy Prep should respond to send out refusals. Leaders still reserve the right to
implement an escalated consequence based on the intervention that best meets the needs of the
scholar.

2. Detention
On page 12 of the DPPS Discipline Handbook, you can find an update to same-day detention expectations.
In the past, the handbook read that families have to be notified no later than 3pm, but that information has
since been updated with the following language: If scholars serve same-day detentions for infractions that
occurred during the school day, communication should happen no later than 12pm to ensure that scholars
can stay and attend detention, and families have enough time to plan for their scholar's updated dismissal
time. If a scholar is unable to participate in detention on the same day, they should automatically be
scheduled for detention on the following day. If a scholar earns an infraction after 12pm, they should serve
detention the next date.

3. Investigations
On page 17 of the DPPS Discipline Handbook, you can find an update on places and items that should be
searched when conducting an investigation.

4. Physical Restraint & De-escalation
On page 27 of the DPPS Discipline handbook, you can find the CPI refresher training linked as a resource.
Slides 1-132 provide information, videos, activities, and examples of best practices to use to de-escalate
crises or escalated situations with scholars.

5. Suspensions
On page 23 of the DPPS Discipline Handbook, you can find an update on how Democracy prep shall
approach situations related to the possession of drug paraphernalia without the presence of drugs.
On page 23 of the DPPS Discipline Handbook, you can find an update on how Democracy Prep shall
approach situations where a scholar is suspected to be under the influence.
On page 24, of the DPPS Discipline Handbook, you can find an update on suspension communication for
suspensions pending OOTS approval.

 6. Circle Back Conventions
The circle back convention section is located on pages 37-39 of the DPPS Discipline Handbook. This is a
completely new section that we added, given how essential the skill of circle backs are to our network-wide
priority of “Purpose Over Power” and “Meaningful Resistance.”

                                                                                                          50
       Case 2:20-cv-02324-RFB-VCF Document 1-4 Filed 12/22/20 Page 52 of 52


                            COMMITMENT TO EXCELLENCE
I fully understand the expectations, standards, and policies set forth in this Handbook and agree to
demonstrate my commitment to my education by adhering to the DREAM values in the manner outlined
above. I recognize that failure to abide by these standards and policies will result in the imposition of
appropriate consequences as described throughout this Handbook. I acknowledge that I am responsible for
my own behavior, and I pledge to follow directions issued by my teachers and school leaders. Democracy
Prep Public Schools are schools of choice. I understand that my parents or guardians are free to remove
me at any time.

Scholar: ____________________________________________________________________________

Date: _________________________________________


Parent/Guardian_____________________________________________________________________

Date: _________________________________________




                                                                                                      51
